Name: Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine
 Type: Regulation
 Subject Matter: agricultural activity;  beverages and sugar;  agricultural policy;  information technology and data processing
 Date Published: nan

 Avis juridique important|31987R0822Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine Official Journal L 084 , 27/03/1987 P. 0001 - 0058 Finnish special edition: Chapter 3 Volume 23 P. 0007 Swedish special edition: Chapter 3 Volume 23 P. 0007 COUNCIL REGULATION (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament(1), Whereas the basic provisions concerning the organization of the market in wine have been amended a number of times since their consolidation by Regulation (EEC) No 337/79(2), as last amended by Regulation (EEC) No 536/87(3); whereas, by reason of their number, complexity and dispersal among various issues of the Official Journal of the European Communities, the relevant texts are difficult to use and thus lack the clarity which should be an essential feature of all legislation; whereas they should therefore be consolidated anew; Whereas the provisions of Council Regulation (EEC) No 340/79 of 5 February 1979 determining the types of table wines(4), as amended by Regulation (EEC) No 3805/85, should also be incorporated into this Regulation; Whereas the operation and development of the common market in agricultural products must be accompanied by the establishment of a common agricultural policy to include in particular a common organization of agricultural markets which may take various forms depending on the product; Whereas the aim of the common agricultural policy is to attain the objectives set out in Article 39 of the Treaty and, in particular in the wine sector, to stabilize markets and ensure a fair standard of living for the agricultural community concerned; whereas these objectives may be attained by adjusting resources to needs, in particular through the pursuit of a policy of quality; Whereas a precise definition of products, in particular of table wine, which come within the scope of this Regulation is indispensable for the effective operation thereof; Whereas, following a period of rapid change in technology and in methods of analysis, enough is now known about rectified concentrated must for it to be defined more closely; whereas, in addition, provision should be made for the possibility for the Council, acting on a proposal from the Commission by a qualified majority, to amend, if necessary, the definition of the product in question on the basis of the development of the abovementioned knowledge; Whereas the trend in the production of material for the vegetative propagation of grape wines, in particular as regards its breakdown by variety, allows the future development of wine-growing potential to be forecast; whereas the Member States should therefore monitor this trend by means of annual surveys; Whereas the capacity to control the balance between supply and demand on the wine market depends on knowing the production potential and on having an estimate of the volume of grape must and wine available each year; Whereas a movement of vineyards may be noted towards land where conditions of cultivation are easier; whereas this movement from the hills to the plains is not always consistent with the natural suitability of land for wine- growing and is usually accompanied by an increase in yields, sometimes at the expense of quality; whereas, in view of these considerations, it is necessary, for the purpose of controlling production in terms of both quantity and quality, to establish a classification, according to natural suitability for wine-growing, of the land under vines intended for the production of wine and of the land which could be used for growing such vines; Whereas suitability for wine-growing and alternatives to vineyards for the various areas are based on natural criteria, in particular soil, climate and terrain; whereas an analysis of Community vineyards in the light of such criteria leads to a classification of areas into three categories; Whereas climatic conditions have a fundamental influence on the natural alcoholic strength by volume of wines which is used as a basis for dividing Community wine- growing zones can therefore be considered as reflecting climatic conditions and, accordingly, be used as a basis for classifying areas under vines; Whereas the influence of the soil and the terrain on the quality of a product is strictly conditional upon climatic conditions; whereas the use of such factors as classification criteria must be adjusted to take the climate into account; whereas in one particular case, however, reference to a wine-growing zone does not make it possible to take sufficiently precise account of climatic influences; whereas, therefore, it is necessary to adjust the criteria for classifying areas even within that particular wine-growing zone; Whereas climatic and soil conditions in wine-growing zone A and in the German part of wine-growing zone B do not justify the inclusion of areas belonging to these zones in Category 2; Whereas the situation of the wine market with its large surpluses is deteriorating very rapidly and is likely, in particular in the Community's present financial situation, to jeopardize the attainment of the objectives of Article 39 of the Treaty because of the excessive pressure brought to bear on poducers' incomes; Whereas, in the light of experience gained in managing the market in wine and of studies carried out, it seems essential to provide for the structural measures needed to balance the market; whereas this does not seem possible unless there is a temporary ban on new planting; Whereas it is, however, appropriate that provision be made for derogations to be granted for areas intended for the production of quality wines produced in specified regions, hereinhafter referred to as 'quality wines psr', for which demand could by far exceed supply; whereas, this being so, limits on the planting rights acquired under authorizations already granted are justified; Whereas an exemption from this ban is justified, owing to their small size, in the case of new planting operations carried out in the Member States which produce annually less that 25 000 hectolitres of wines and, in view of their intended use, in the case of new planting of vine varieties classified solely as table grape varieties; Whereas Member States should also be allowed to authorize new planting to be carried out in the context of consolidation or compulsory purchase in the public interest and new planting carried out under development plans which meet the conditions laid down by the Council in the framework of measures to improve the efficiency of agricultural structures; whereas, however, experience has shown that it is advisable not to give that possibility to Member States where the production of quality wines psr constitutes a predominant part of total wine production; Whereas Member States should be allowed to authorize new planting in respect of areas intended for the cultivation of mother plantations after the period during which aid for the abandonment of such areas is granted, and in respect of areas used for experiments, since the produce of such areas is not directly intended for the wine market; Whereas some wine growers have acquired rights under various national laws to carry out new planting; whereas the restoration of market balance could be jeopardized if certain of those rights were exercised during the period when new planting is prohibited; whereas undeniable public interest therefore requires the exercise of such rights to be suspended during than period and their validity to be extended by an equivalent period; Whereas the structural surpluses which are currently a feature of the wine sector require that the Community's wine-growing potential be reduced; whereas such a reduction may be achieved, albeit gradually, by restricting the exercise of replanting rights; whereas the conditions under which the replanting of vines may take place should be laid down; Whereas, under the rules concerning the control of planting, experience has shown the advisability of limiting producers' obligations as regards notification only to the notification of operations carried out; it is, however, advisable to allow Member States who so wish to obtain notification before the occurence of the operations so as to ensure compliance with the national measures taken in implementation of Community provisions; Whereas detailed information should be provided; whereas the Commission should continue to make a report each year to the Council on the development of wine-growing potential; whereas that report should be based on information provided by the producer Member States, collected in the form of individual declarations by producers; Whereas, in view of traditional production conditions in certain regions of the Community, it is necessary to allow the Member States to adopt more restrictive national rules in respect of the new planting or replanting of vines; Whereas the cultivation of temporarily authorized vine varieties shoud ultimately be prohibited in order to improve the quality of the wines obtained in the Community; whereas provision should be made for certain derogations from the principle that only varieties included in the classification may be cultivated, in order to allow Member States to investigate the suitability of a vine variety for cultivation and to undertake scientific research, selection and crossing and the production of material for the vegetative propagation of the vine which is intended for export; Whereas, in order to ensure that the Community provisions relating to wine-growing potential are complied with, it is necessary to prohibit all national aid for the planting of areas cultivated for the production of table wine falling within Category 3; Whereas it is also advisable to draw up common rules defining at Community level the oenological practices and processes which are the only ones authorized for most wine products; whereas, in order to guarantee a certain quality level, it should be laid down that these practices and processes may only be used for the purpose of ensuring proper vinification and/or proper preservation; whereas the Member States should be allowed to authorize for experimental purposes for a specific period certain oenological practices and processes not provided for in this Regulation; Whereas coupage is a widespread oenological practice and whereas, in view of its possible consequences, its control is necessary in order to prevent abuse; Whereas, with a view to limiting the treatment of grape must and wine, by adding certain substances, to those Member States where such oenological practices are traditional, provision should be made for their authorization by the Member States; Whereas in certain years it may be necessary to permit the enrichment of products suitable for yielding table wine; whereas, however, it is important, in the interests both of the quality and of the market, that such enrichment be subject to certain conditions and limits and that it be applied only to products obtained form certain vine varieties and of a minimum potential natural alcoholic strength; whereas, since production conditions vary considerably between one wine-growing zone of the Community and another, it is essential that account be taken of such variations, in particular in respect of enrichment procedures; Whereas, in order to enable the Council to take a decision on the measures to be adopted in the field of enrichment, it is necessary to be in possession of very thorough knowledge, going beyond that afforded by the studies already carried out on certain points, of all the scientific, technical and economic aspects of the problem; whereas the Commission should therefore carry out an exhaustive study of the matter with a view to preparing a report to the Council and suitable proposals; Whereas acidity is an element in assessing the quality and a factor affecting the behaviour of wine; whereas in certain zones of production the acidification of wine is often a necessity; whereas, therefore, such acidification should be authorized subject to certain conditions; whereas, as additional acidification has to be carried out rapidly during the harvest in years when weather conditions have been exceptional, responsibility for the decision to have recourse to it should be transferred to the Member States, subject to the relevant conditions; whereas it is moreover appropriate to permit deacidification of wines in order to correct the acidity level if the deacidification of products upstream of wine has proved to be insufficient; Whereas sweetening should be controlled in order to avoid excessive enrichment of wine; Whereas it may be appropriate, for the making of certain wines, to authorize the addition of alcohol; whereas, however, that practice must be strictly controlled; Whereas it is important to have effective instruments available for intervention which should ensure balance on the market in table wine and a minimum price for such wine; whereas aid for the private storage of table wine and grape must and the various forms of distillation of such wine must meet this requirement; whereas, in order to apply such measures, provision should be made, in particular, in respect of each type of table wine representative of Community production, for fixing a guide price and a threshold price activating the intervention system, on the basis of which intervention measures may be taken; Whereas the types of table wine must be determined in order to fix guide price and activating prices; whereas the extent to which a type of table wine is representative can be assessed on the basis of the quantity or objective characteristics of the table wine concerned; Whereas the introduction of a system of harvest and stock declarations and the compilation of an annual forward estimate should enable the statistical information essential for knowledge of the market to be obtained; Whereas, in order to preserve market balance, provision should be made for long-term private storage contracts to be concluded where, for a wine year, the quantities of table wine available at the beginning of that wine year exceed, by more than four months' supply, the normal utilization for that year; Whereas it is also advisable to make provision for aid to be granted for the re-storage of table wines which, since they are the subject of a storage contract, may not be marketed and thus might create storage difficulties for wines from the new harvest; Whereas, in order to have to hand a flexible mechanism for dealing with the various situations on the market in table wine, the following forms of distillation should be distinguished: preventive distillation, compulsory distillation, distillation supplementing compulsory distillation, distillation supplementing private storage, compulsory distillation of by-products of winemaking, and compulsory distillation of wine produced from grapes not classified as wine grape varieties; Whereas in view of the poor quality of wine obtained from overpressing, this practice should be prohibited and provision should be made, in order to prevent it, for the compulsory distillation of marc and lees; whereas, to that end, for the distillation of those products a basic level should be fixed and provision made for the subsequent fixing of an additional level on the basis of the data in the forward estimate; whereas, however, in order to take into account production conditions in certain wine-growing regions, derogations from these measures may be provided for; Whereas provision should be made for an obligation to distill or, failing that and in certain conditions, withdraw under supervision the by-products of wine-making; whereas, however, producers whose vineyards are situated in wine-growing zone A or in the German part of wine-growing zone B are not subject to this requirement; whereas experience has shown that the need to ensure appropriate quality control of wine-making means that that obligation should be strengthened and its scope extended; whereas, for this purpose, the obligation to withdraw the by-products of wine-making under supervision should be extended to cover producers in zones for which exemption is currently granted and all persons who have processed grapes other than into wine should be subject to the obligation to distil, or failing that, to withdraw by-products; whereas, owing to the shortage of distillation equipment in certain areas in wine-growing zones C III, a system of derogation concerning the products for distillation should be provided on a transitional basis, while ensuring elimination of the by-products of wine- making; Whereas, with a view to excluding products of mediocre quality from the market in wine, it should be stipulated that only grapes from wine grape varieties may be used for the preparation of products intended for direct human consumption; Whereas, in order to allow, in years where a significant harvest is foreseen, sound conditions to be speedily restored on the market by means, in particular, of the removal of wines of inferior quality, preventive distillation should be made possible from the beginning of the wine year at a buying-in price which does not encourage the production of wine of insufficient quality; Whereas compulsory distillation appears to be the most effective measure to absorb surpluses of table wine on the market; whereas provision must consequently be made for such distillation to be introduced once it is clear that the market is in a state of serious imbalance and whereas precise criteria must be defined for the assessment of such imbalance; Wheras, because of the weather and the impact of structural measures, the trend in production may vary between the production regions of the Community; whereas, to take fair account of this, the total quantity of wine for compulsory distillation should be broken down between the various wine-growing regions of the Community on the basis of the disparity between their respective levels of production for the year and a reference level calculated on the basis of previous years and regarded as compatible with normal utilization of table wine; whereas the reference level is at present 85 % of average production in the preceding three years; Whereas it is incumbent upon each Member State to supervise and implement compulsory distillation; whereas, therefore, for the measure to be effective, the wine-growing regions should be grouped by Member State; Whereas it is fair to share out the obligations between producers on the basis of their yield per hectare and to ensure that producers with low yields are not penalized; whereas differences between production regions warnant the application of differing rates to producers in the various regions; Whereas, to avoid encouraging wine production in the absence of commercial outlets, it appears advisable to fix the buying-in price of wine delivered for compulsory distillation at a level which is sufficiently unattractive to producers; Whereas an authorization by Member States not to take over alcohol obtained from distillation is likely to prevent compulsory distillation from being applied, if made use of in Member States in which the production of table wine is very substantial; whereas it therefore appears necessary to restrict this possibility to those Member States in which the quantity of wine to be distilled is low; Whereas, in order to avoid disproportionate administrative expenditure, provision should be made, in addition to exemption for small producers, for exemption for producers in regions where the production of table wine is very low; whereas, to ensure proportionate allocation of advantages and disadvantages between those concerned, it is appropriate to provide that, in cases of exemption, producers in those regions may not enjoy the advantage of optional distillation; Whereas, in order to avoid disturbance on the market in alcohol and spirituous beverages, rules should be laid down for the disposal of alcohol obtained from distillation in the context of intervention on the market in wine; whereas, in particular, the sectors in which such disposal may take place should be defined; Whereas, with a view to improving the incomes of the producers involved, it is appropriate to ensure that, under certain conditions, they receive a guaranteed minimum price for table wine; whereas, to this end, it should be made possible for the producer to deliver table wine from his own production for distillation at the guaranteed minimum price or to make use of any other appropriate measure to be decided on; whereas, in order to obtain the greatest effectiveness in applying the measures in question, it should be made possible for the Commission to determine the quantities eligible, up to an overall limit of 6,2 million hectolitres of table wine in any wine year, while reserving to the Council the right to increase the quantity of table wine which may be distilled under those measures; whereas, to the same end, the possibility of restricting these measures to certain types of table wine or certain wine-growing zones should be provided for; whereas provision should also be made for such distillation to be restricted to producers who have delivered table wine for preventive distillation during the same year; Whereas it has also proved necessary to provide for additional measures applicable to holders of long-term storage contracts in order to maintain prices at a level higher than the activating price; whereas, in order to be effective, these additional measures may consist, in particular, of storage of the wine in question for a period to be determined, of distillation of that wine, or of both these measures; Whereas, although the vineyards in wine-growing zone A and those in the German part of wine-growing zone B are intended wholly for the production of quality wines psr, some of the wine produced, in particular when certain yields per hectare are exceeded, may not be recognized as quality wine and may be marketed as table wine; whereas, to prevent excessive quantities of such wine being offered for intervention, thus increasing intervention expenditure in the sector inordinately, provision should be made, from the 1988/89 wine year onwards, for a limitation in these zones of the quantities eligible for distillation; whereas, however, provision should be made for possible adjustment in order to avoid serious market disturbance; Whereas the situation should be avoided where, at the time of distillation, producers who have increased the alcoholic strength of their wine by the addition of sucrose or grape must which has benefited from the aid provided for that purpose gain an undue economic advantage from such operation; whereas, therefore, provision should be made for a reduction in the buying-in price, corresponding to the said advantage, for all the distillation measures provided for, with the exemption of those referred to in Articles 35 and 45 for which the price level justifies exemption; Whereas, at present, the increase in the natural alcoholic strength by volume is not carried out under the same economic conditions by all Community producers on account of the various oenological practices allowed by this Regulation; whereas, in order to eliminate such discrimination, encouragement should be given to the use of vine products for enrichment, thereby increasing their outlets and helping to avoid the creation of wine surpluses, in order to achieve this, the prices of the various products used for enrichment should be aligned; whereas this result may be achieved by introducing a system of aid for concentrated grape must and rectified concentrated grape must used for enrichment; whereas, in order to safeguard the general balance on the wine market, provision should be made for the possibility, in a given year, of granting aid only to must from certain wine-growing zones where traditionally the production of wine for coupage is an important factor in the agricultural economy; Whereas it has become necessary, in order to achieve a more stable balance between production and utilization, to increase the utilization of vine products; whereas intervention appears to be justified further back than the table wine production stage, by encouraging the use of must for purposes other than wine-making, and in particular the manufacture of grape juice and the manufacture, traditionally carried out in the United Kingdom and in Ireland, of certain products falling within Common Customs Tariff heading No 22.07, since at present some relatively substantial outlets could be made available through such uses; Whereas the use of Community grape musts for the preparation of beverages other than wine is restricted by competition from musts originating in third countries; whereas, this being so, and to afford a stable outlet for musts intended for the uses concerned, it is necessary to provide for a system of aid for grape must and for concentrated grape must intended for such uses, whereby the amounts of aid are fixed in such a way that the supply cost of the aforementioned products, originating in the Community, achieves a level comparable to that for the corresponding products originating in third countries; Whereas these grounds also apply in cases where such musts are used as the main element in a set of products marketed in the United Kingdom and in Ireland with clear instructions for the consumer to obtain from it a beverage in imitation of wine (home-made wine); whereas the grant of aid must lead to the replacement of imported musts by Community musts; Whereas the industry using some of these products which fall within Common Customs Tariff heading No 22.07 requires must with a very high natural sugar content which is traditionally produced in southern wine-growing regions; whereas, in order to enable users to continue employing a raw material suited to their needs, aid should be restricted to must from those regions of the Community which are best placed to satisfy the aforementioned qualitative requirements; whereas, however, this action must not give rise to distortion of competition; Whereas the use of must in grape-juice production helps to reduce expenditure on the distillation of wine surpluses; whereas the use of such must could be boosted by an effective scheme to promote the consumption of grape juice; whereas, therefore, the aid for the utilization of grape must should, for a number of wine years, be used partly to finance such schemes; Whereas, in order to step up compulsory distillation, producers who have not fulfilled their obligations must not be allowed to benefit from the intervention measures; Whereas the search for alternative uses to distillation with a view to absorbing table wine surpluses should be encouraged; Whereas information and promotional campaigns for table wines on internal and external markets of the Community could open new outlets for those products and help to absorb surpluses; Whereas provision should also be made for possible measures in case of high prices on the Community market; Whereas the creation of a single Community market involves the introduction of a single trading system at the external frontiers; whereas the competent authorities must be in a position to keep in touch at all times with trade movements in order to assess market trends and, where required, take the measures provided for in this Regulation; whereas, to that end, provision should be made for the issue of import or export licences subject to the lodging of a security to ensure that the transactions for which the licences are applied for are carried out; Whereas, furthermore, application of the duties in the Common Customs Tariff should suffice, as a general rule, to stabilize the Community market by preventing price levels and price fluctuations in third countries from affecting prices obtaining within the Community; Whereas, however, it is necessary to avoid disturbances on the Community market caused by offers made on the world market at abnormal prices; whereas, to that end, reference prices should be fixed for certain products and customs duties should be increased by a countervailing charge when free-at-frontier offer prices plus customs duties are lower than reference prices; Whereas certain agreements with third countries similarly make provision for preferential tariff concessions provided the reference price is observed; whereas in such cases measures should be taken to ensure that the system operates properly so that the purpose of the import arrangements laid down by the common organization of the market in wine is not frustrated; Whereas provision should be made in particular for the measures which are necessary to enable the customs authorities of the Member Sates to apply the Agreements with third countries; whereas it is also necessary to specify, for the purposes of implementing those Agreements, the conditions and the procedure for withdrawal of the tariff concession where the reference price is not observed; whereas withdrawl may, depending on the case, be combined with reintroduction of the contervailing charge; Whereas, in order to ensure that withdrawal of the tariff concession, or reintroduction of the countervailing charge, is not applied for longer than is strictly necessary to ensure the operation of the system, it is advisable to provide for a monthly review of the situation; Whereas the requirement that wine must be accompanied by a document from the exporting country may be a useful means of checking the observance of the reference price where such country has undertaken to take the measures necessary to ensure such observance; Whereas, in order to avoid disturbances on the Community market, provision should also be made for the charging of an import levy on imports of certain juices and musts from third countries and for the granting of a refund on the export of the said products to the said countries, both designed to compensate for the difference between prices obtaining within and outside the Community; Whereas, in addition to the system described above, and to the extent necessary for its proper operation, provision should be made for controlling inward processing arrangements and, where the market situation so requires, for a total or partial prohibition on recourse thereto; whereas however, this mechanism may in exceptional circumstances prove defective; whereas, so as not to leave the Community market without defence against disturbances which may arise as a result, the Community should be enabled to take all necessary measures without delay; Whereas, bearing in mind the interest of consumers and the desirability of obtaining equivalent treatment for quality wines psr in third countries, provisions should be made, where reciprocal arrangements can be established, whereby imported wines for direct human consumption bearing a geographical ascription and marketed in the Community may, in certain circumstances, be controlled and protected as provided for in respect of quality wines psr; Whereas provisions should be made, on the basis of present oenoligical knowledge and technological progress, for maximum sulphur dioxide levels for wines intended for direct human consumption other than sparkling wines and liqueur wines; Whereas, in order to protect consumers from wines with too high a volatile acid content, maximum values should be laid down; Whereas in the light of experience it appears that the fermentation of grape juice and concentrated grape juice should be prohibited except for the purpose of obtaining certain products falling within Common Customs Tariff heading No 22.07; whereas the entry into free circulation of wine suitable for yielding table wine which does not have the minimum actual alcoholic strength for table wine should, for the same reason, also be prohibited; Whereas certain imported wine having characteristics different from Community wines may be of value in making sparkling wines; whereas provision should therefore be made for an exhaustive list of the vine varieties and regions from which such wine may come; Whereas, with a view to maintaining a certain level of quality in the products of the wine sector and in order to discourage trade in products derived from vine varieties not included in the classification, provision should be made that only grapes from recommended or authorized vine varieties may be used for the production of grape must with fermentation arrested by the addition of alcohol, concentrated grape must, wine suitable for yielding table wine, table wine, quality wines psr and liqueur wine; Whereas, in order to ensure that the removal of a vine variety from the categories of recommended or authorized vine varieties does not give rise to a loss in income without a transitional period for producers cultivating such a variety, the grapes obtained from that variety should be allowed to be used for producing a quality wine psr for a given period, provided that such grapes have been used legally for such a purpose before the change in category of the variety in question; Whereas products imported from third countries must be subject to rules which ensure a measure of balance with Community wines; whereas it appears necessary to provide that certain imported wines intended for direct human consumption must have a minimum actual alcoholic strength corresponding to that of table wines, other than those from zones A and B; whereas, however, delivery for direct human consumption should be allowed in respect of certain wines originating in third countries and bearing a geographical ascription, where the actual alcoholic strength by volume of such wines is at least 8,5 % vol; Whereas it should be provided that all the products covered by this Regulation must be furnished with an accompanying document when circulating within the Community; whereas rules on description and presentation should also be laid down for those products; whereas, since compliance with the conditions laid down for the production of table wine may be ascertained only within the Community, the description 'table wine' should be reserved for Community-grown wine; Whereas, with a view to safeguarding the health of consumers and preventing distortion of competition between domestic products and imported products, provision should be made, as a general rule, that only those products which have undergone oenological practices allowed under Community rules or, where such rules do not exist, under national rules, may be offered or delivered for direct human consumption in the Community; whereas, however, since oenological practices in certain third countries differ from those followed in the Community, provision should be made for derogations from this principle; Whereas systematic exclusion from release for the market is justified only in cases where the quality of the wine is in jeopardy or where the health of consumers is at risk; whereas provision should be made for the adoption of appropriate measures in other cases; Whereas it is advisable, in order to facilitate intra- Community trade and to supplement accordingly the common import arrangements, to provide for the establishment not only of the methods of analysis required to give effect to the provisions of Annexes I, II and VI to this Regulation, but also of all those required for determining the composition of the products covered by this Regulation; Whereas the transition from one wine year to another must occur under the best conditions; whereas transitional measures may prove necessary to that end; Whereas the establishment of a single market based on a common price system would be jeopardized by the granting of certain aid; whereas, therefore, the provisions of the Treaty which allow the assessment of aid granted by Member States and the prohibition of aid which is incompatible with the common market should be made to apply to the wine sector; Whereas fraud and misrepresentation must be punished effectively and speedily; whereas the increased volume of intra-Community and international trade makes it more difficult for the specialist authorities in the Member States to perform their duties; whereas arrangements should be made for closer cooperation between the authorities concerned in the Member States in order to prevent or detect any infringement of Community provisions in the wine sector; Whereas the surveillance necessary for the correct application of measures provided for by the common organization of the market calls for accurate knowledge of the various data on holdings, in particular with regard to their wine-growing area; whereas, to this end, it is appropriate to envisage the adoption, in the immediately foreseeable future, of steps to set up a vineyard register; Whereas, in order to facilitate implementation of the measures laid down in this Regulation, a procedure should be provided for establishing close cooperation between Member States and the Commission within a Management Committee; Whereas the common organization of the market in wine must take appropriate account, at the same time, of the objectives set out in Articles 39 and 110 of the Treaty; Whereas certain expenditure incurred by the Member States as a result of the obligations arising out of the application of this Regulation will be financed by the Community in accordance with Articles 2 and 3 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy(5), as last amended by Regulation (EEC) No 3769/85(6), HAS ADOPTED THIS REGULATION: Article 1 1. The common organization of the market in wine shall comprise rules governing production and control of the development of wine-growing potential, rules governing oenological practices and processes, a price system and rules governing intervention and other measures to improve market conditions, arrangements for trade with third countries, and rules governing circulation and release to the market. 2.It shall apply to the following products: CCT heading NoDescription(a)20.07 A I 20.07 B I a) 1 20.07 B I b) 1 Grape juice (including grape must), whether or not containing added sugar, but unfermented and not containing spirit (b)22.04Grape must, in fermentation or with fermentation arrested otherwise than by the addition of alcohol 22.05Wine of fresh grapes; grape must with fermentation arrested by the addition of alcohol (including mistelle) (c)08.04 A IIFresh grapes other than table grapes 22.10 AWine vinegar d)22.07 APiquette 23.05 AWine lees 23.06 A IGrape marc 3. As regards grape juice and concentrated grape juice, Articles 15 to 26, 35, 37, 39, 40, 48, 65 and 66 shall not be applicable. Those Articles shall likewise not be applicable to grape must and concentrated grape must if intended for the preparation of grape juice. 4.(a)Definitions of the following shall be as set out in Annex I: -fresh grapes, grape must, grape must in fermentation, grape must in fermentation extracted from raisined grapes, grape juice, concentrated grape juice, wine, new wine still in fermentation, wine vinegar, wine lees, grape marc, piquette, wine fortified for distillation; and -the following Community-produced products: grape must with fermentation arrested by the addition of alcohol, concentrated grape must, rectified concentrated grape must, wine suitable for yielding table wine, table wine, liqueur wine, sparkling wine, aerated sparkling wine, semi-sparkling wine and aerated semi-sparkling wine; (b)Definitions of alcoholic strengths shall be as set out in Annex II; (c)Definitions of types of table wine shall be as set out in Annex III; (d)The demarcation of wine-growing zones shall be as set out in Annex IV; (e)The definition of certain concepts concerning the development of wine-growing potential shall be as set out in Annex V; (f)The list of authorized oenological practices and processes shall be as set out in Annex VI; (g)The standard amounts for the added sugar or natural sugar content of grape juice shall be as set out in Annex VII. Definitions of the products set out in the second indent of (a) originating in third countries, with the exception of table wine and wine suitable for yielding table wine and any amendment to the definition of rectified concentrated grape must referred to in Annex I point 7, shall be adopted by the Council, acting by a qualified majority on a proposal from the Commission. 5. Quality wines produced in specified regions (quality wines psr) shall be wines defined in Article 1 of Council Regulation (EEC) No 338/79 of 5 February 1979 laying down special provisions relating to quality wines produced in specified regions(7). 6. The marketing year for the products specified in paragraph 2 (hereinafter also called 'wine year') shall begin on 1 September each year and end on 31 August of the following year. TITLE I Rules governing production and control of the development of wine-growing potential Article 2 1. Member States shall monitor by means of annual surveys the areas for the production of material for the vegetative propagation of vines. 2. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 83. Article 3 1.Each year: (a)producers of grapes for wine-making and producers of must and wine shall declare the quantities produced from the last harvest; (b)producers of must and wine, and merchants other than retailers, shall declare their stocks of must and wine, whether from the current year's harvest or from the harvests of preceding years. Must and wine imported from third countries shall be stated separately. 2. So long as the development of the common wine- growing policy does not require stock declarations to be made before the harvest on a date fixed in accordance with the procedure laid down in Article 83, the harvest and stock declarations shall be made simultaneously not later than 31 December in each Member State. 3. This provision shall not affect the maintenance in certain Member States of two different dates, one for stock declarations and the other for harvest declarations, provided that the information collected is adjusted in such a way that it is useful at Community level. 4. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 83. Article 4 1. Where the annual wine production of a Member State exceeds 25 000 hectolitres, that Member State shall, in the cases provided for in Article 5, classify, according to their natural suitability for wine-growing, areas under vines cultivated for the production of wine and areas in respect of which a statement of intention to plant vines intended for wine production has been made in accordance with Article 8. 2. Classification of the areas referred to in paragraph 1 shall be on the basis of three categories in accordance with paragraph 4. 3. The alcoholic strengths by volume referred to in paragraph 4 shall be understood as being the alcoholic strengths by volume obtained in an average year under traditional conditions of production, especially as regards vineyard layout, yield and vine varieties. 4. In the case of wine-growing zone A and the German section of wine-growing zone B: (a)Category 1 shall comprise the areas which the Member States have recognized, or will recognize, as being suitable for the production of quality wines psr; (b)Category 2 shall not comprise any area; (c)Category 3 shall comprise areas other than those referred to in (a). In the case of the French section of wine-growing zone B: (a)Category 1 shall comprise those areas: i(i)which France has recognized, or will recognize, as being suitable for the production of quality wines psr, or (ii)situated -in hill regions, hillside regions, or -on shallow soil which is well-drained and contains a large proportion of coarse matter, and suitable for the production of wine having an average natural alcoholic strength by volume of not less than 8,5 %; (b)Category 2 shall comprise those areas: i(i)situated in hill or hillside regions or on shallow soil meeting the geological, soil and topographical conditions of Category 1 but where the climate is such that the ripening necessary to ensure the required average natural alcoholic strength by volume referred to in (a) cannot be achieved, or (ii)not included in (a) or (c); (c)Category 3 shall comprise those areas situated: ii(i)on recent alluvial deposits, or i(ii)on deep soil containing little coarse matter, or (iii)on valley floors. In the case of wine-growing zone C I: (a)Category 1 shall comprise those areas: i(i)which the Member States have recognized, or will recognize, as being suitable for the production of quality wines psr, (ii)situated: -in hill regions, hillside regions, or -on shallow soil which is well-drained or contains a large proportion of coarse matter, and suitable for the production of wine having an average natural alcoholic strength by volume of not less than 9 %; (b)Category 2 shall comprise those areas: i(i)situated in hill or hillside regions or on shallow soil meeting the geological, soil and topographical conditions of Category 1 but where the climate is such that the ripening necessary to ensure the required average natural alcoholic strength by volume referred to in (a) cannot be achieved, or (ii)not included in (a) or (c); (c)Category 3 shall comprise those areas: ii(i)situated: -on recent alluvial deposits, or -on deep soil containing little coarse matter, or -on valley floors, or i(ii)clearly unsuitable for wine-growing owing in particular to adverse natural soil conditions, unsuitable slopes, excessive humidity, adverse exposure, excessive altitude or unfavourable micro-climate, or (iii)capable of yielding adequate harvests of crops other than the vine for which worthwhile marketing potential exists. In the case of wine-growing zones C II, C III(a) and C III(b); (a)Category 1 shall comprise those areas: ii(i)which the Member States have recognized, or will recognize, as being suitable for the production of quality wines psr, or (ii)situated: -in hill regions, hillside regions, or -on plains on an autochthonous substratum of calcareous rock, marl, sand in colluvium of morainic, glacial or volcanic origin, or of alluvial origin but coarse in composition, and suitable for the production of wine having an average natural alcoholic strength by volume of not less than 10 % in wine-growing zone C III and 9,5 % in wine-growing zone C II; (b)Category 2 shall comprise those areas: i(i)situated on plains of recent alluvial origin with deep and fertile soil consisting for the most part of clay or alluvium, or (ii)meeting the geological, pedological and topographical conditions of Category 1 but where the climate is such that the ripening necessary to ensure the required average natural alcoholic strength by volume referred to in (a) cannot be achieved; (c)Category 3 shall comprise those areas: i(i)clearly unsuitable for wine-growing owing in particular to adverse natural soil conditions, unsuitable slopes, excessive humidity, adverse exposure, excessive altitude or unfavourable micro-climate, or (ii)situated on plains or valley floors and capable of yielding an adequate harvest of crops other than the vine for which worthwhile marketing potential exists. 5. All areas in regions not included in any wine-growing zone shall come under Category 3. 6. The Council, acting by a qualified majority on a proposal from the Commission, shall adopt general rules for the application of this Article. Article 5 1. Where a wine-grower lodges an application for: -authorization for new planting within the meaning of Annex V, in accordance with Community rules, on areas intended for wine production, or -an abandonment premium as provided for in Council Regulations of (EEC) No 456/80(8) or (EEC) No 777/85(9), or -restructuring measures under the common measure referred to in Council Regulation (EEC) No 458/80(10) the competent authorities of the Member State shall, where necessary, classify the areas concerned before taking a decision on the application. 2. In the case of collective action aimed at benefiting from one or more of the provisions referred to in paragraph 1, the competent authorities of the Member State shall, where necessary, similarly classify all the areas concerned by such action. 3. The Council, acting by a qualified majority on a proposal from the Commission, shall adopt general rules for the application of this Article. Article 6 1. All new planting of vines shall be prohibited until 31 August 1990. However, authorizations for new planting may be granted by Member States in respect of areas intended for the production of quality wines psr production of which the Commission has recognized, because of their qualitative features, as being far below demand: 2. Notwithstanding paragraph 1, Member States may grant authorizations for new planting in respect of: -areas intended for the cultivation of mother plantations, -areas intended for new planting carried out under measures for the consolidation of holdings or measures concerning compulsory purchase in the public interest adopted under national legislation, -in Member states whose production of quality wines psr during the 1975/76, 1976/77 and 1977/78 wine years was less than 60 % of total wine production, areas intended for new planting to be carried out under development plans meeting the conditions laid down in Council Directive 72/159/EEC(11), -areas intended for wine-growing experiments. 3. Grapes obtained from vines planted in violation of Community or national provisions concerning new planting of vineyards within the meaning of Annex V may not be used for producing table wine. Products made from such grapes may be put into circulation only for the purposes of distillation. However, these products may not be used in the preparation of alcohol with an actual alcoholic strength by volume of 80 % vol or less. 4. The recognition referred to in the second subparagraph of paragraph 1 shall be decided on, at the request of a Member State, in accordance with the procedure laid down in Article 83. Daetailed rules for the application of this Article shall be adopted in accordance with the same procedure. Article 7 1. Replanting of vines shall be permitted only where a natural or legal person or group of persons has: -a replanting right within the meaning of Annex V, or -a replanting right acquired on the basis of prior national legislation. As a transitional measure, the producers in Member States whose national legislation made no provision for replanting rights as at 27 May 1976 and who have carried out since then grubbing operations duly substantiated and certified by the Member State concerned, may be authorized to plant vines, before 27 May 1984, on an area equivalent in terms of pure crop to the area grubbed, under the conditions laid down in this Regulation. 2. The replanting right as referred to in paragraph 1: -may be exercised on the same holding; however, Member States may stipulate that this right may be exercised only on the areas where the grubbing was carried out, -may be transferred, in whole or in part, only in cases where part of the holding concerned goes to another holding; in this case, such right may be exercised on an area on the latter holding no greater than the area transferred. -however, the replanting right may be transferred, in whole or in part, under conditions laid down by the Member State concerned, to areas intended for the production of quality wines psr on another holding. 3. Wherever the replanting right is not exercised on the area where grubbing was carried out, replanting may, on areas classified in accordance with Articles 4 and 5, take place only on an area classified in the same category as, or in a higher category than, that where the grubbing was carried out. 4. Grapes obtained from vines planted in violation of Community or national provisions concerning replanting of vineyards within the meaning of Annex V may not be used for producing table wine. Products made from such grapes may be put into circulation only for the purpose of distillation, However, these products may not be used in the preparation of alcohol with an actual alcoholic strength by volume of 80 % vol or less. 5. Before 1 January 1986 the Council, acting by a qualified majority on a proposal from the Commission, shall adopt provisions relating to those restrictions on the exercise of replanting rights which are necessary to adapt the wine-growing potential to market requirements. 6. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 83. Article 8 1. Any natural or legal person or group of persons intending to carry out new planting of vines, as referred to in Article 6 or in the third subparagraph of Article 9 (2), shall apply in writing for authorization to the competent bodies appointed by the Member States by a date to be determined by those bodies. 2. In order to enable the competent bodies to organize inspections, Member States may require that any natural or legal person or group of persons intending to grub or replant vines or to plant new vines where an authorization has been obtained shall so inform the competent body in writing within a time limit to be laid down by the latter. Any natural or legal person or group of persons having grubbed, replanted or newly planted vines shall so inform in writing the competent body of the Member State on whose territory the operation was carried out within a time limit to be laid down by that body. 3. The authorized new planting of vines may be carried out until the end of the second wine year following that in which the authorization was granted. Article 9 1. By 1 September of each year, the Member States, taking into account in particular: -the information referred to in the second subparagraph of Article 8 (2), and -the statistical surveys of areas under vines provided for in Regulation (EEC) No 357/79(12) shall forward a communication to the Commission concerning the development of wine-growing potential, which shall include a statement of the areas under vines on their territory. The abovementioned statement: (a)shall be drawn up for the following geographical units: -in Germany: the wine-growing regions defined in accordance with Article 3 of Regulation (EEC) No 338/79, -in France: the departments, -in Italy: the provinces, -in Greece: the 'nomoi', -in Spain: the provinces and regions, -in Portugal: the regions, -in the other Member States concerned: their entire national territory; (b)shall be broken down as specified in Article 2 (2) (B) of Regulation (EEC) No 357/79. 2. By 1 December of each year, the Commission, taking into account the communications from the Member States referred to in paragraph 1, shall submit a report to the Council on the development of wine-growing potential. That report shall assess the relationship between production potential and use and shall forecast foreseeable trends in this relationship. On the basis of that report, the Council, acting by a qualified majority on a proposal from the Commission, may, by way of derogation from Article 6, decide insofar as this is justified by the market trend for table wines that the Member States may grant authorizations for new planting in respect of Category 1 areas intended for the production of table wines. At the same time and in accordance with the same procedure, the Council shall lay down the conditions under which such authorizations may be granted. Article 10 The Council, acting in accordance with the procedure laid down in Article 43 (2) of the Treaty, shall adopt, by 1 October 1986, the measures necessary to ensure that wine-growing potential is in balance with market requirements, taking into account in particular the suitability for wine-growing of, and the existence of economically viable alternatives in terms of agricultural crops for the various areas as they appear in the classification drawn up in accordance with Article 4. Article 11 1. Articles 6 to 9 shall not apply in Member States where wine production does not exceed 25 000 hectolitres per wine year. 2. This Title shall not prevent Member States from: -adopting more restrictive national rules in respect of the new planting or replanting of vines, -requiring that the applications and information provided for in this Title shall be supplemented by other information necessary for monitoring the development of wine-growing potential. Article 12 Notwithstanding Article 6 (1) and 8 (3), rights for new vine planting on areas intended for the production of quality wines psr acquired by 1 May 1984 in the Community of Ten and by 31 December 1985 in Spain may be exercised: -until 31 August 1984, and in Spain until 31 August 1986, without restriction; -from 1 September 1984, and in Spain from 1 September 1986, subject to confirmation from the Member State concerned. Such confirmation may concern only quality wines psr for which an authorization has been granted by the Commission according to the procedure provided for in Article 83. Article 13 1. The Council acting by a qualified majority on a proposal from the Commission, shall adopt general rules for the classification of vine varieties: These rules shall in particular provide for: -the classification of such vine varieties, by administrative unit or part thereof, into recommended varieties, authorized varieties and temporarily authorized varieties, -the possibility for a Member State to derogate from the provisions of paragraph 2 with a view to investigating the suitability of a vine variety for cultiviation or to undertaking scientific research, selection and crossing or the production of material for the vegetative propagation of the vine which is intended for export. 2. Without prejudice to any more restrictive Community provisions, only recommended varieties and authorized varieties may be used for new planting, replanting or grafting in the Community. 3. The withdrawal from cultivation of areas planted with: (a)vine varieties classified, on 31 December 1976, as temporarily authorized varieties, must be completed: -by 31 December 1979 for varieties obtained from interspecific crossings (direct producer hybrids), -by 31 December 1983 for other varieties; The dates given above shall be postponed, for Greece until 31 December 1984, and, for Spain, until 31 December 1990 and 31 December 1992 respectively; (b)vine varieties classified as temporarily authorized after 31 December 1976 must be completed within 25 vears of the date on which the variety was thus classified. Continued cultivation of vine varieties which are not classified shall be prohibited. 4. Except where otherwise decided by the Council, acting by a qualified majority on a proposal from the Commission: -fresh grapes, -grape must, -grape must in fermentation, -new wines still in fermentation, -and wine, from vine varieties not included in the classification may be put into circulation only for the purposes of distillation or vinegar making. These products may also be used for consumption in the families of wine-growers. 5. The classification of vine varieties and other detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 83. Article 14 The granting of national aid for the planting of Category 3 areas cultivated for the production of table wine shall be prohibited. TITLE II Rules governing oenological practices and processes Article 15 1. Only oenological practices and processes referred to in this Title, in Annex VI or in other Community rules applicable to the wine sector shall be authorized for the products defined in points 1 to 7, 10 to 13 and 15 of Annex I and for concentrated grape musts, rectified concentrated grape musts and sparkling wines defined pursuant to the second subparagraph of Article 1 (4). 2. Notwithstanding paragraph 1, Member States may, in respect of the oenological practices and processes referred to in Annex VI, impose stricter conditions to ensure the preservation of the essential characteristics of quality wines psr and table wines designated pursuant to Article 72 (2), produced in their territory. Member States shall notify the Commission of the provisions adopted pursuant to the first subparagraph. The Commission shall take the necessary steps to bring such provisions to the attention of the other Member States. 3. The purity and identification specifications for the oenological substances referred to in Annex VI shall be those laid down by the relevant provisions of Community law or, failing this, those specifications which are in conformity with national laws. 4. Except where otherwise decided by the Council acting by a qualified majority on an proposal from the Commission, the addition of water to the products referred to in Article 1 shall be prohibited. However, the dissolving of certain oenological substances in water shall be tolerated if it is an essential condition of their use. 5. The Council, acting by a qualified majority on a proposal from the Commission, may restrict or prohibit the use of the oenological practices and processes referred to in Annex VI in respect of the products referred to in paragraph 1. 6. The following shall be adopted in accordance with the procedure laid down in Article 83: -detailed rules on the comparability of certain oenological practices and processes employed in third countries with those specified in Annex VI, -the conditions under which Member States may permit in respect of wine produced on their territory the use, until a date to be fixed, of malic acid for acidification purposes, -other detailed rules for the application of this Article. Article 16 1. The practices and processes referred to in Article 15 (1) may be applied only for the purpose of ensuring proper vinification or proper preservation of the products concerned; in particular, blending and coupage shall be prohibited: -of table wines with each other, or -of wines suitable for producing table wines with each other or with table wines, or -of quality wines psr with each other, or -of imported wines with each other, if any one of the ingredients does not comply with the requirements of this Regulation or with those adopted pursuant to this Regulation. 2. Except by way of derogation decided by the Council, acting by a qualified majority on a proposal from the Commission, the mixing of fresh grapes, grape must, grape must in fermentation or new wines still in fermentation, not possessing the characteristics prescribed for making wine suitable for yielding table wine or for making table wine, with products suitable for yielding such wines or with table wine may not furnish wine suitable for yielding table wine or table wine. 3. Where coupage takes place, and subject to the provisions of the following paragraphs, only products resulting from coupage between table wines or from coupage of table wines with wines suitable for yielding table wines shall be considered as table wines, provided that the wines suitable for yielding table wines have a total natural alcoholic strength by volume not exceeding 17 % vol. 4. Without prejudice to Article 67 (5), coupage of a wine suitable for yielding a table wine with: (a)a table wine, may yield a table wine only if that process takes place in the wine-growing zone where the wine suitable for yielding a table wine was produced; (b)another wine suitable for yielding a table wine, may yield a table wine only if: -the second wine suitable for yielding a table wine was produced in the same wine-growing zone, and -the process takes place in the same wine- growing zone. 5. Coupage of a wine suitable for yielding a white table wine or of a white table wine with a wine suitable for yielding a red table wine or with a red table wine may not yield a table wine. However, this provision shall not prevent, in certain cases to be determined, the coupage of a wine suitable for yielding a white table wine or of a white table wine with a wine suitable for yielding a red table wine or with a red table wine, provided that the resultant product has the characteristics of a red table wine. 6. Coupage of a graphe must or a table wine which has been subjected to the oenological practice referred to in point 1 (n) of Annex VI with a grape must or a wine which has not been subjected to that oenological practice shall be prohibited. 7. Except where otherwise decided by the Council, acting by a qualified majority on a proposal from the Commission, coupage of a wine originating in a third country with a Community wine and coupage in the geographical territory of the Community between wines originating in third countries shall be prohibited. However, coupage of the type referred to in the first subparagraph shall be permitted in free zones, provided that the resultant wine is intended for consignment to a third country. The Council, acting by a qualified majority on a proposal from the Commission, shall adopt provisions for the application of the second subparagraph, in particular as regards the description of the wine concerned and the avoidance of any confusion with a Community wine. 8. Should difficulties arise in certain wine-growing regions of the Community as a result of the application of paragraphs 3 to 7, the Member States concerned may inform the Commission, which shall take all appropriate measures; such measures may not, however, restrict application of the rules laid down in this Article on the subject of coupage. 9. Detailed rules for the application of this Article, in particular as regards the use of wines suitable for yielding table wines, shall be adopted, as necessary, in accordance with the procedure laid down in Article 83. Article 17 1. Member States may authorize the use, as referred to in point 3 (w) of Annex VI, of copper sulphate for the purpose of eliminating defects in the taste or smell of wine in production regions where copper sulphate has not been used for the treatment of the vines. 2. In the case of the processes referred to in point 3 (p) of Annex VI, Member States may decide that calcium phytate is to be used instead of potassium ferrocyanide in all red wines produced in their territory. The use of sodium alginate, as referred to in point 3 (t) of Annex VI, in the manufacture of certain sparkling wines shall be permitted until 31 August 1990. 3. The use of calcium tartrate or tartaric acid, as referred to in points 1 (m) and 3 (l) of Annex VI, for deacidification purposes shall be permitted until 31 August 1990 and, with regard to tartaric acid, solely in the case of products: -made from vine varieties which yield relatively acidic grapes, -made from grapes harvested in certain wine-growing regions, to be defined, in the northern part of wine- growing zone A. The use of Aleppo pine resin, as referred to in point 1 (n) of Annex VI, shall be allowed only for the purpose of obtaining a 'retsina' table wine. This oenological practice may be carried out only: -in the geographical territory of Greece, -on a grape must produced from grapes for which the varieties, the production area and the wine-making area have been determined by the Greek provisions in force on 31 December 1980, -by adding a quantity of resin equal to or less than 1 000 grams per hectolitre of the product used, -before fermentation or, provided that the actual alcoholic strength by volume does not exceed one third of the total alcoholic strength by volume, during fermentation. If Greece intends to amend, after 31 December 1980, the provisions referred to in the second subparagraph, second indent, it shall inform the Commission accordingly. In this case it may be decided, in accordance with the procedure laid down in Article 83, to change that date. 4. Detailed rules for the application of this Article shall be adopted, as necessary, in accordance with the procedure laid down in Article 83. Article 18 1. Where climatic conditions so require in certain wine-growing zones of the Community, the Member States concerned may permit an increase in the natural alcoholic strength by volume (actual or potential) of fresh grapes, grape must, grape must in fermentation, and new wine still in fermentation, obtained from the vine varieties referred to in Article 69, as well as of wine suitable for yielding table wine and table wine. An increase in natural alcoholic strength by volume may not be authorized in respect of the products referred to in the first subparagraph unless their minimum natural alcoholic strength by volume is as follows: -in wine-growing zone A: 5 % vol, -in wine-growing zone B: 6 % vol, -in wine-growing zone C I (a): 7,5 % vol, -in wine-growing zone C I (b): 8 % vol, -in wine-growing zone C II: 8,5 % vol, -in wine-growing zones C III: 9 % vol. The increase in minimum natural alcoholic strength by volume shall be achieved by means of the oenological practices referred to in Article 19 and may not exceed the following limits: -in wine-growing zone A: 3,5 % vol, -in wine-growing zone B: 2,5 % vol, -in wine-growing zone C: 2 % vol. 2. In years when climatic conditions have been exceptionally unfavourable, the limits on increases in the alcoholic strength by volume provided for in the third subparagraph of paragraph 1 may be raised to the following levels: -wine-growing zone A: 4,5 % vol, -wine-growing zone B: 3,5 % vol. 3. The wine-growing zones referred to in this Article shall be as set out in Annex IV. 4. Detailed rules for the application of this Article, and in particular the decisions authorizing the increases provided for in paragraph 2, shall be adopted in accordance with the procedure laid down in Article 83. Article 19 1. The increase in natural alcoholic strength by volume provided for in Article 18 may only be effected: (a)in respect of fresh grapes, grape must in fermentation or new wine still in fermentation, by adding sucrose, concentrated grape must or rectified concentrated grape must; (b)in respect of grape must, by adding sucrose or concentrated grape must or retified concentrated grape must or by partial concentration; (c)in respect of wine suitable for yielding table wine and table wine, by partial concentration through cooling. 2. The processes mentioned in paragraph 1 shall be mutually exclusive. 3. The addition of sucrose provided for in paragraph 1 (a) and (b) may only be performed by dry sugaring and only in wine-growing regions in which it is traditionally or exceptionally practised in accordance with legislation in force on 8 May 1970. 4. The addition of concentrated grape must or rectified concentrated grape must shall not have the effect of increasing the initial volume of fresh crushed grapes, grape must, grape must in fermentation or new wine still in fermentation by more than 11 % in wine-growing zone A, 8 % in wine-growing zone B and 6,5 % in wine-growing zones C. If Article 18 (2) is applied, the limits on increases in volume shall be raised to 15 % in wine-growing zone A and to 11 % in wine-growing zone B. 5. The concentration of grape must, of wine suitable for yielding table wine or of table wine subjected to this process, shall not have the effect of reducing the initial volume of these products by more than 20 % and in no case shall it increase by more than 2 % vol their natural alcoholic strength by volume. 6. In no case shall the abovementioned processes have the effect of raising to more than 11,5 % vol in wine-growing zone A, 12 % vol in wine-growing zone B, 12,5 % vol in wine-growing zones C I (a) and C I (b), 13 % vol in wine-growing zones C II and 13,5 % vol in wine-growing zones C III the total alcoholic strength by volume of the fresh grapes, grape must, grape must in fermentation, new wine still in fermentation, wine suitable for yielding table wine or table wine subjected to those processes. However, for red wine, the total alcoholic strength by volume of the products mentioned in the first subparagraph may be raised to 12 % vol in wine-growing zone A and 12,5 % vol in wine-growing zone B. 7. Wine suitable for yielding table wine and table wine may not be concentrated when the products from which they were obtained have themselves been subjected to the processes mentioned in paragraph 1 (a) and (b). 8. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 83. Article 20 1. The Commission shall make a thorough study of the possibilities for using concentrated grape must, whether rectified or not, and sugar for enrichment. The study shall cover in particular the oenological aspects of the various permitted methods, the economic aspects of the use of sucrose or concentrated grape must, whether rectified or not, and the methods for monitoring such use. 2. In 1990 the Commission shall present to the Council a report on the conclusions of the study referred to in paragraph 1, together with any appropriate proposals. The Council shall then decide on the measures to be taken with regard to the increase of the natural alcoholic strength by volume of the products referred to in Article 18 (1). 3. Implementation of the study referred to in paragraph 1 shall be financed by the Community. The appropriation relating to it shall be fixed under the budget procedure. The cost is estimated at 2 million ECU. Article 21 1. Fresh grapes, grape must, grape must in fermentation, new wine still in fermentation and wine may be subject to: -partial deacidification in wine-growing zones A, B, C1 (a) and C1 (b), -acidification and deacidification in wine-growing zones C II and C III (a), without prejudice to paragraph 3, -acidification in wine-growing zone C III (b). Acidification of the products, other than wine, referred to in the first subparagraph may be carried out only up to a limit of 1,50 g/l expressed as tartaric acid, or 20 milliequivalents per litre. Acidification of wines may be acrried out only up to a limit of 2,50 g/l expressed as tartaric acid, or 33,3 milli- equivalents per litre. Deacidification of wines may be carried out only up to a limit of 1 g/l expressed as tartaric acid, or 13,3 milli- equivalents per litre. Moreover, grape must intended for concentration may be the subject of partial deacidification. 2. In years when climatic conditions have been exceptional. Member States may authorize acidification of the products referred to in paragraph 1 in wine-growing zones C I (a) and C I (b), under the conditions referred to in paragraph 1 as regards zones C II, C III (a) and C III (b). 3. Acidification and enrichment, except by way of derogation to be decided on case by case, and acidification and deacidification of one and the same product shall be mutually exclusive processes. 4. The derogations referred to in paragraph 3 and other detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 83. Article 22 1. The sweetening of table wine shall be authorized only: (a)with grape must which has at most the same total alcoholic strength by volume as the table wine in question, if the fresh grapes, grape must, grape must in fermentation, new wine still in fermentation or wine suitable for yielding table wine, or the table wine itself, have undergone one of the processes mentioned in Article 19 (1); (b)with concentrated grape must, or rectified concentrated grape must or grape must, provided that the total alcoholic strength by volume of the table wine in question is not raised by more than 2 % vol, if the products mentioned under (a) have not undergone one of the processes mentioned in Article 19 (1). 2. The sweetening of imported wines intended for direct human consumption and beating a geographical ascription shall be forbidden within the territory of the Community. The sweetening of imported wines other than those referred to in the first subparagraph shall be subject to rules to be determined. 3. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 83. Article 23 1. None of the processes referred to in Articles 19 and 21, with the exception of the acidification and deacidification of wines, shall be authorized unless carried out as a single operation at the time when the fresh grapes, grape must, grape must in fermentation or new wine still in fermentation are being turned into wine suitable for yielding table wine, into table wine, or into any other beverage intended for direct human consumption referred in Article 1 (2) other than sparkling wine or serated sparkling wine in the wine-growing zone where the fresh grapes used were harvested. The same shall apply to the concentration, acidification and deacidification of wine suitable for yielding table wines. The concentration of table wines must take place in the wine-growing zone where the fresh grapes used were harvested. Acidification and deacidification of wines may take place only in the wine making undertaking and in the wine-growing zone where the grapes used to produce the wine in question were harvested. 2. Each of the processes referred to in paragraph 1 must be notified to the competent authorities. The same shall apply in respect of the quantities of surcose, concentrated grape must or rectified concentrated grape must held in the excercise of their profession by natural or legal persons or groups of persons, in particular producers, bottlers, processors and merchants to be determined, at the same time and in the same place as fresh grapes must in fermentation or wine in bulk. The notification of these quantities may, however, be replaced by entry in a goods inwards and stock utilization register. Each of the processes referred to in Article 21 must be recorded on the document referred to in Article 71 (1) under cover of which the products having undergone the processes are put into circulation. 3. Those processes may, subject to derogations justified by exceptional climatic conditions, only be carried out: -before 1 January, in wine-growing zones C, -before 16 March, in wine-growing zones A and B, and only for products of the wine harvest immediately preceding those dates. However, concentration by cooling and acidification and deacidification of wines may be practised throughout the year. 4. Detailed rules for the application of this Article, and in particular the exceptions to the obligation referred to in the first subparagraph of paragraph 2 and the derogations from the time limits set in the first subparagraph of paragraph 3, shall be adopted in accordance with the procedure laid down in Article 83. Article 24 The application of Articles 18, 19, 21, 22 and 23 to products harvested in Community regions not included within the wine-growing zones specified in Annex IV shall be determined in accordance with the procedure laid down in Article 83. Article 25 1. With the exception of the products defined in points 5, 14 and 23 of Annex I, the addition of alcohol to the products listed in Article 1 (2) shall be prohibited. 2. The Council, acting by a qualified majority on a proposal from the Commission, shall decide on derogations from the provisions of paragraph 1, in particular in respect of special uses or in respect of products intended for export. 3. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 83. Article 26 1. For experimental purposes, each Member State may authorize, for a maximum period of three years, the use of certain oenological practices or processes not provided for in this Regulation, on condition that: -the quantities to which any practices or processes apply do not exceed a maximum of 50 000 hectolitres per annum for any one experiment, -the products obtained are not sent outside the Member State on whose territory the experiment was conducted. 2. Before the expiry of the period referred to in para- graph 1, the Member State concerned shall forward to the Commission a report on the experiment authorized. The Commission shall notify the other Member States of the results of the experiment. Depending on these results, the Member State concerned may submit to the Commission a request for authorization to continue the experiment, possibly with a larger quantity than in the initial experiment, for a further maximum period of three years. The Member State concerned shall forward the appropriate documentation in support of its request. 3. The Commission, acting in accordance with the procedure laid down in Article 83, shall take a decision on the request referred to in paragraph 2. At the same time it may decide that the experiment may be carried out under the same conditions in other Member States. 4. After gathering all the information on the experiment, the Commission may, at the end of the period referred to in paragraph 1 and, where applicable, at the end of the period referred to in paragraph 2, submit to the Council a proposal for definitive authorization of the oenological practice or process covered by the experiment. In that case the Council shall act by a qualified majority. 5. Detailed rules for the application of this Article shall, if necessary, be adopted in accordance with the procedure laid down in Article 83. TITLE III Price system and rules governing intervention and other measures to improve market conditions Article 27 1. The definition of each of the types of table wine representative of Community production is given in Annex III. The lists of vine varieties appearing in point 1 (c) and point 2 (b) and (c) of Annex III shall be adopted in accordance with the procedure laid down in Article 83. 2. For each of the types of table wine referred to in paragraph 1, a guide price shall be fixed before 1 August for each marketing year. 3. The guide price shall be fixed on the basis of the average of prices recorded for the type of wine in question during the two marketing years preceding the date of fixing and on the basis of price trends during the current marketing year. Prices shall be recorded at the production stage on the markets in Community wine-growing regions which market a substantial proportion of the regions' table wine production. 4. The guide price shall be fixed at the production stage and shall be expressed, according to the type of wine, either in ECU per % vol/hl or in ECU per hl. 5. The guide prices and the types of wine to which they apply shall be determined in accordance with the procedure laid down in Article 43 (2) of the Treaty. Article 28 A threshold price activating the intervention system hereinafter called 'activating' price', shall apply for each wine year to each type of wine for which a guide price is fixed. It shall be valid at the same stage as the guide price. For each type of table wine it shall be 92 % of the guide price. Article 29 The aim of the set of measures referred to in this Title shall be to ensure balance on the market in table wines and a minimum guaranteed price on the market for such wines equal to at least 82 % of the guide price. The minimum guaranteed price referred to in the first subparagraph shall be ensured to producers subject to the obligations referred to in Article 47 (1) only in so far as they have met those obligations in accordance with the aforesaid provision. Article 30 1. For each type of wine for which a guide price is fixed, the Commission shall, on the basis of all the facts available to it, establish each week and publish in the 'C' series of the Official Journal of the European Communities: (a)an average producer price (hereinafter called 'average price') for each representative market for the relevant type of table wine; (b)for table wines of types R III, A II and A III, a representative Community price (hereinafter called 'representative price'), corresponding to the weighted average of all the average prices established; (c)for table wines of types R I, R II and A I, a representative Community price (hereinafter called 'representative price') corresponding to the weighted average of half the average prices established. This half shall be constituted by the lowest average prices. Where the number of average prices to be used is not a whole number, it shall be rounded up to the nearest whole number. Where the application of these rules results in the number of average prices to be used being less than eight in the case of table wine of type R I, less than seven in the case of wine of type R II and less than eight in the case of wine of type A I, the eight, seven and eight lowest prices respectively shall be used. However, if the total number of average prices established is lower than the said figures, all the average prices established shall be used. The weighted averages referred to in (b) and (c) shall be calculated on the basis of the volumes to which the average prices used refer. 2. Member States shall supply the Commission with all relevant information for establishing the prices referred to in paragraph 1, and in particular the producer prices recorded on the representative markets for each type of table wine and the quantities to which they relate. 3. Detailed rules for the application of this Article, and in particular the list of representative markets and the methods for recording prices, shall be adopted in accordance with the procedure laid down in Article 83. Article 31 1. A forward estimate shall be drawn up before 10 December of each year for the purpose of determining the Community's resources and estimating its needs, including foreseeable imports from and exports to third countries. 2. The forward estimate of the Community's wine resources and needs shall show the proportion of table wines and quality wines par, respectively. 3. For each wine year, the Commission shall provide the Council with a final statement of Community resources and utilization in the preceding wine year. 4. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 83. Article 32 1. A system of aid is hereby instituted for the private storage of: -table wine, -grape must, concentrated grape must and rectified concentrated grape must. 2. The aid referred to in paragraph 1 shall be granted subject to the conclusion with intervention agencies, between 16 December and 15 February of the following year and on conditions to be determined, of a long-term storage contract. 3. Long-term storage contracts for table wine shall be concluded for a period of nine months. Long-term storage contracts for grape must, concentrated grape must and rectified concentrated grape must shall be concluded for a period ending on 15 September following their conclusion. 4. Long-term forward storage contracts may be concluded if the forward estimate for a wine-growing year shows that the quantity of table wine available at the beginning of that year exceeds by more than four months' supply the normal utilization for that year. It may be decided that: (a)long-term storage contracts for table wine may be concluded only for table wines to be determined; (b)grape must covered by a long-term storage contract may be processed, wholly or in part, into concentrated grape must or rectified concentrated grape must during the period of validity of the contract; (c)grape must and concentrated grape must intended for the manufacture of grape juice may not be the subject of long-term storage contracts. 5. Decisions to permit the conclusion of long-term storage contracts shall be taken in accordance with the procedure laid down in Article 83. In accordance with the same procedure: (a)it shall be decided, if the market situation and in particular the rate at which contracts are concluded justify it, to discontinue even before 15 February, the possibility of concluding long-term storage contracts; (b)other rules for the application of this Article shall be adopted. Article 33 1. As soon as private storage aid measures take effect, the intervention agencies designated by Member States shall conclude, with producers who so request, storage contracts for the wines and musts covered by such measures. 2. The conclusion of storage contracts shall be subject to conditions relating in particular to the quality of the products in question. 3. For table wines, storage contracts may contain provision for the termination of aid payments and of the producer's corresponding obligation in respect of all or part of the quantities stored if, for two consecutive weeks, the representative price for the type of table wine concerned is equal to or above the guide price for that type of table wine. 4. The amount of private storage aid may cover only technical storage costs and interest charges, both of which shall be fixed at a standard rate. For concentrated grape musts, this amount may be adjusted by a coefficient corresponding to the degree of concentration. 5. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 83. Article 34 1. Where the foreseeable level of stocks held by producers at the end of the marketing year and the prospects for the following harvest indicate that difficulties may arise in storing that harvest, it may be decided to grant aid for the re-storage of table wines which are the subject of long-term storage contracts. 2. Detailed rules for the application of paragraph 1, in particular as regards the period of applications, the amount of aid and the conditions of re-storage, shall be adopted in accordance with the procedure laid down in Article 83. pe of table wine=ART> Article 35 1. The overpressing of grapes, whether or not crushed, and the pressing of wine lees shall be prohibited. The refermentation of grape marc for purposes other than distillation shall also be prohibited. Filtering and centrifuging of wine lees shall not be considered as pressing where, firstly, the products obtained are of sound, genuine and merchantable quality, and, secondly, the lees are not reduced to the dry state. Notwithstanding the first subparagraph, in the Greek and Italian islands (other than Sicily and Sardinia), in wine-growing regions C III during the marketing yIars 1982/83 to 1986/87, the overpressing of grapes, whether or not crushed, and the pressing of wine lees may be permitted. In this event, products obtained from the pressing of marc and wine lees shall be wholly and exclusively delivered for distillation. 2. Any natural or legal person or group of persons, with the exception of the persons and groups referred to in paragraph 4, having made wine, shall be required to deliver for distillation all the by-products of the winemaking and, if necessary, wine from their own production. The quantity of alcohol contained in the products delivered for distillation shall be at least equal to a percentage to be determined of the volume of alcohol contained in the wine produced. The assessment of that volume shall be made on the basis of a standard minimum natural alcoholic strength by volume laid down for each wine year in each wine-growing zone. The percentage mentioned in the second subparagraph may not be more than: -8 % if the wine has been obtained by direct vinification of grapes, -3 % if the wine has been obtained by vinification of grape must, grape must in fermentation or new wine still in fermentation. Derogations may be made from this paragraph for categories of producers to be determined, for certain production regions and for wines subject to the distillation referred to in Article 36. 3. Any natural or legal person or group of persons, with the exception of the persons and groups referred to in paragraph 4, who holds by-products of any processing of grapes other than vinification shall required to deliver them for distillation. Grape marc and wine lees deivered for distillation must meet certain minimum standards to be determined. Where the standards are not met, the marc and lees shall, by way of derogation from the first subparagraph, be disposed of by delivery to a processing establishment other than a distillery or by destruction under supervision. 4. Any natural or legal person or group of persons who processes grapes harvested in wine-growing zone A or in the German part of wine-growing zone B shall be required to withdraw the by-products of such processing under supervision and subject to conditions to be determined. 5. Those subject to the obligation referred to in paragraph 2 or to that referred to in paragraph 3 may discharge that obligation by the withdrawal of the by-products of vinification under supervision and subject to conditions to be determined. 6. In connection with distillation as referred to in this Article, the distiller may -either receive aid in respect of the product to be distilled, provided that the product obtained by distillation has an alcoholic strength of at least 52 % vol, -or deliver the product obtained by distillation to the intervention agency, provided that it has an alcoholic strength of at least 92 % vol. However, -the Member States may stipulate that their intervention agencies shall not buy in the product referred to in the second indent of the first subparagraph, -if wine has been processed into wine fortified for distillation before delivery to the distiller, the aid referred to in the first indent of the first subparagraph shall be paid to the manufacturer of the fortified wine and the product of the distillation may not be delivered to the intervention agency. A buying-in price shall be fixed for neutral alcohol with quality characteristics to be determined. The buying-in price of the other products of distillation which can be taken over by the intervention agency shall be fixed on the basis of the buying-in price referred to in the third subparagraph and varied to take account, in particular, of the cost entailed in processing the relevant product into neutral alcohol. 7. The Council, acting by a qualified majority on a proposal from the Commission, shall adopt general rules for the application of this Article. These rules shall include: -the conditions under which distillation is to be carried out, -the criteria for fixing the price to be paid, according to their alcoholic content, for marc and lees and, if appropriate, for wine delivered for distillation, -the derogations mentioned in paragraphs 1 and 2, -the conditions under which withdrawal under supervision as referred to in paragraph 4 and paragraph 5 may be carried out, -the criteria for fixing the amount of aid which will enable the products obtained to be disposed of, -the criteria for establishing the proportion of the intervention agencies' expenditure to be financed from the Guarantee Section of the European Agricultural Guidance and Guarantee Fund, -the criteria for fixing the prices of the products of distillation which can be taken over by the intervention agencies. 8. The amount of and the prices and the proportion of expenditure referred to in paragraph 7 shall be fixed in accordance with the procedure laid down in Article 83. Detailed rules for the application of this Article, the standard natural alcoholic strength by volume referred to in paragraph 2 and the minimum standards to be met by marc and lees referred to in paragraph 3 shall be adopted in accordance with the same procedure. Article 36 1. Wine made from grapes belonging to varieties not listed as wine grape varieties in the classification of vine varieties for the administrative unit where they were harvested, and which is not exported, shall be distilled before the end of the wine year in which it was produced. Except by derogation, it may not be moved except to a distillery. 2. Where wine is produced from a grape variety listed in the classification for the administrative unit as both a wine grape variety and a variety for use for another purpose, any wine which is produced in excess of the normal quantity and which is not exported shall be distilled before the end of the wine year in which it was produced. Except by derogation, it may not be moved except to a distillery. The quantity of wine normally produced shall be determined from: -the quantities produced during a reference period to be determined antedating the 1980/81 wine year or, for Spain, antedating the 1984/85 wine year, -the quantities of wine put to traditional uses. 3. The buying-in price for wine delivered for distillation under paragraphs 1 and 2 shall be 50 % of the guide price for table wine of type A 1 fixed for the marketing year in question. The price paid by the distiller may not be lower than the buying-in price. 4. In connection with distillation as referred to in this Article, the distiller may: -either receive aid in respect of the product to be distilled, provided that the product obtained by distillation has an alcoholic strength of at least 52 % vol, -or deliver the product obtained by distillation to the intervention agency, provided that it has an alcoholic strength of at least 92 % vol. However: -the Member States may stipulate that their intervention agencies shall not buy in the product referred to in the second indent of the first subparagraph, -if wine has been processed into wine fortified for distillation before delivery to the distiller, the aid referred to in the first indent of the first subparagraph shall be paid to the manufacturer of the fortified wine and the products of the distillation may not be delivered to the intervention agency. A buying-in price shall be fixed for neutral alcohol with quality characteristics to be determined. The buying-in price of the other products of distillation which can be taken over by the intervention agency shall be fixed on the basis of the buying-in price referred to in the third subparagraph varied to take account, in particular, of the necessary costs entailed in processing the products into neutral alcohol. 5. The Council, acting by a qualified majority on a proposal from the Commission, shall adopt general rules for the application of this Article. These rules shall include: -the conditions under which distillation is to be carried out, -the criteria for fixing the amount of aid which will enable the products obtained to be disposed of, -the criteria for establishing the proportion of the intervention agencies expenditure to be financed from the Guarantee Section of the European Agricultural Guidance and Guarantee Fund. -the criteria for fixing the buying-in prices of the products of distillation which can be taken over by the intervention agencies. 6. The amount of aid, the buying-in prices and the proportion of expenditure referred to in paragraph 5 shall be fixed in accordance with the procedure laid down in Article 83. Detailed rules for the application of this Article, in particular the quantities of wine normally produced as mentioned in paragraph 2 and the derogations mentioned in paragraphs 1 and 2, shall be adopted in accordance with the same procedure. Article 37 1. Disposal of the products of distillation as referred to in Articles 35 and 36 which are held by the intervention agencies must not cause any disturbance of the market in alcohol and spirituous beverages produced in the Community. To this end, they shall be disposed of in other sectors, and in particular in the fuel sector, each time disposal is likely to bring about such disturbance. 2. The costs of disposal in sectors other than the alcohol and spirituous beverages shall be borne by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund. The Council, acting by a qualified majority on a proposal from the Commission, shall adopt general rules for the application of this Article. Detailed rules shall be adopted in accordance with the procedure laid down in Article 83. Article 38 1. Where necessary, having regard to harvest forecasts in order to improve the quality of products put on the market, preventive distillation of table wines and wines suitable for yielding table wines may be decided on in each wine year, from 1 September until a date to be determined. 2. The buying-in price for wine delivered for distillation under paragraph 1 shall be: -65 % of the guide price for each type of table wine fixed for the year concerned, for table wines of those types and table wines having a close economic relationship therewith, -65 % of the guide price for table wine of type A I fixed for the year concerned, for wines suitable for yielding table wine. The price paid by the distiller may not be lower than the said buying-in price. 3. The intervention agency shall pay aid for the product to be distilled, provided that the product obtained by distillation has an alcoholic strength of at least 52 % vol. 4. The Council, acting by a qualified majority on a proposal from the Commission, shall adopt general rules concerning the distillation referred to in paragraph 1, and in particular: -the conditions under which distillation is to be carried out, -the criteria for determining the amount of aid which will enable the products obtained by distillation to be disposed of. 5. The decision to carry out distillation as referred to in paragraph 1 and the rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 83. The amount of the aid referred to in paragraph 3 shall be determined in accordance with the same procedure. Article 39 1. Where, in respect of a given wine year, the market in table wine and wine suitable for yielding table wine is in a state of serious imbalance, compulsory distillation of table wine shall be decided on. A state of serious imbalance as referred to in the first subparagraph shall be deemed to exist where: (a)availabilities recorded at the beginning of the wine year exceed the level of normal utilization by more than four month's supply, or (b)production exceeds the level of normal utilization by more than 9 %, or (c)the weighted average of representative prices for all types of table wine remains below 82 % of the guide price from the beginning of a wine year for a period to be determined. 2. The Commission shall fix the quantities that are to be delivered for compulsory distillation to eliminate production surpluses and thus restore a normal market situation, in particular as regards the levels of foreseeable availabilities at the end of a wine year and prices. 3. The total quantity to be distilled, determined in accordance with paragraph 2, shall be shared between the various wine-growing regions of the Community, grouped together by Member State. The quantity for distillation for each wine-growing region shall be proportional to the difference between: -on the one hand, the production of table wine and of products upstream of table wine to be determined, obtained in the region and in the year in question, and -on the other hand, a uniform percentage of the average quantity of table wine and of products upstream of table wine to be determined, obtained in the region in question over three consecutive reference wineyears. Until the end of the 1989/90 wine year: -the uniform percentage shall be 85, -the consecutive reference years shall be 1981/82, 1982/83 and 1983/84. From 1990/91 onwards, the uniform percentage and consecutive reference years shall be determined by the Commission, which shall fix: -the uniform percentage on the basis of the quantities that must be distilled in accordance with paragraph 2 in order to eliminate the production surplus for the year in question, -the consecutive reference years on the basis of the trend of production, and, in particular, the effects of the grubbing policy. 4. The quantity for distillation determined in accordance with paragraph 3 shall be shared between table wine producers in each wine-growing region. For producers subject to the obligation to distil, the quantity for distillation shall be equal to a percentage to be determined of their production, as indicated in their production declarations, of table wine and of products upstream of table wine to be determined. This percentage: -shall be obtained from a progressive scale based on the yield per hectare, -may vary between regions according to yields obtained in the past, -may be nil for producers whose yields per hectare are less than a level to be determined. The quantity of table wine to be delivered for distillation by each producer shall be equal to that determined in accordance with the third subparagraph; however, the producer may deduct from that quantity, in whole or in part, the quantity of table wine or wine suitable for yielding table wine delivered for distillation as referred to in Article 38. 5. Member State shall notify the Commission of the quantities of table wine produced in each wine-growing region delimited in accordance with paragraph 9, broken down by yield class. These data shall be compiled on the basis of the production declarations referred to in Article 3. These notifications shall serve as a basis for: (a)setting the total quantity for distillation in the Community; (b)allocating this quantity among the wine-growing regions referred to in paragraph 3; (c)determining, in cooperation with the Member States concerned, the percentage to be applied to the production of each producer subject to the obligation to distil in order to attain the distillation volume laid down for each region. Subject to possible exceptions decided on in accordance with the procedure laid down in Article 83, the quantities for compulsory distillation as referred to in this Article shall be distilled before the end of the wine year during which compulsory distillation was decided on. Until the end of the 1989/90 wine year: -the information referred to in the first subparagraph shall be notified before 15 February, -the decisions provided for in the second subparagraph shall be taken before 28 February, -these dates may be amended by the Council, acting by a qualified majority on a proposal from the Commission and, for the first year of implementation of compulsory distillation, after 1 September 1985, in accordance with the procedure laid down in Article 83. In the latter case, any extension may not exceed 30 days. As from the 1990/91 wine year, the dates for the notification and decisions referred to in the first and second subparagraphs shall be fixed in accordance with the procedure laid down in Article 83. These dates may not be later than 15 February and 28 February respectively. 6. The buying-in price for 1986/87 and 1987/88 for table wines to be delivered for compulsory distillation shall be fixed according to the quantities to be distilled and -where the total quantity for distillation is equal to or less than, from the 1986/87 wine year, 12,5 million hectolitres, it shall be equal to 50 % of the guide price of each of the types of table wine, -where the total quantity for distillation is more than 12,5 million hectolitres, it shall be equal to the percentage of the guide price of each of the types of table wine which results from the weighted average of the percentage referred to in the first indent applied to the first 12,5 million hectolitres, and 40 % of the guide price of each of the types of table wine applied to the quantities exceeding those levels. The buying-in price to be paid by the distiller to the producer for the quantities delivered for compulsory distillation in excess of those delivered for preventive distillation may not be lower than the price referred to in the first subparagraph. The buying-in prices referred to in the first and second subparagraphs shall also apply to wines in a close economic relationship with each of the types of table wine. 7. In connection with distillation as referred to in this Article, the distiller may: -either receive aid in respect of the product to be distilled, provided that the product obtained by distillation has an alcoholic stength of at least 52 % vol, -or deliver the product obtained by distillation to the intervention agency, provided that it has an alcoholic strength of at least 92 % vol. However: -the Member States may stipulate that their intervention agencies shall not buy in the product referred to in the second indent of the first subparagraph; only those Member States whose overall volume of wine for compulsory distillation does not exceed a figure to be determined may avail themselves of this option, -if the table wine has been processed into wine fortified for distillation before delivery for distillation, the aid referred to in the first indent of the first subparagraph shall be paid to the manufacturer of the wine fortified for distillation and the product of the distillation may not be delivered to the intervention agency. A buying-in price shall be fixed for neutral alcohol characteristics defined in accordance with paragraph 8. The buying-in price of the other products of distillation which can be taken over by the intervention agency shall be fixed on the basis of the buying-in price referred to in the third subparagraph varied to take account, in particular, of the costs entailed in processing the product into neutral alcohol. 8. The Council, acting by a qualified majority on a proposal from the Commission, shall adopt general rules for the application of this Article. These rules shall include: -the conditions under which distillation is to be carried out, -the criteria for determining the amount of aid which will enable the products obtained to be disposed of, -the criteria for fixing the buying-in prices of the products of distillation which can be taken over by the intervention agencies, -the characteristics which the neutral alcohol must have. 9. The following shall be adopted in accordance with the procedure laid down in Artile 83: -the methods of calculation to be used for applying paragraph 1, -the definition of the weighting and the period referred to in paragraph 1 (c), -the decision to carry out distillation referred to in paragraph 1, -the criteria for applying paragraph 2 and the total quantity to be distilled referred to in that paragraph, -the criteria or delimiting wine-growing regions, grouped together by Member State as referred to in paragraph 3, and the delimitation of those regions, -the fixing of the uniform percentage and the consecutive reference years, and the allocation of the quantities to be distilled among the regions grouped together by Member State, referred to in paragraph 3, -the progressive scale and the percentages referred to in paragraph 4, -the prices and the amount of aid referred to in paragraphs 6 and 7, and, -other detailed rules for the application of this Article. The same procedure shall be followed for the adoption of measures which, with a view to alleviating the administrative burden arising from the application of this Article, -provide for total or partial exemption for producers who, during the wine year in question, have obtained or are to deliver a quantity not exceeding a level to be determined, -may provide for exemption for regions whose table wine production represents a minimal proportion of the total table wine production of the Community, up to a maximum of 60 000 hectolitres per Member State. In regions where such exemption is decided on producers may not benefit from Articles 38, 41 and 42. 10. Notwithstanding this Article, for the 1985/86 and 1986/87 wine years in Greece, compulsory distillation may be implemented in accordance with special provisions taking account of the difficulties encountered in Greece as regards knowledge of yields per hectare. These provisions shall be adopted in accordance with the procedure laid down in Article 83. The Council, acting by a qualified majority on a proposal from the Commission may decide to extend this derogation should difficulties persist after the 1986/87 wine year. 11. If, during the 1986/87 wine year, difficulties likely to jeopardize the execution or balanced application of the compulsory distillation operation referred to in para- graph 1 occur, the measures necessary in order to ensure effective application of the distillation scheme shall be adopted in accordance with the procedure laid down in Article 83. Such measures may relate only to the provisions contained in this Article to the exclusion of those relating to: -the quantities to be distilled, -the prices to be paid for the distilled wine, -the figure of 85 % to be applied in each production region, -the reference years. The Council, acting by a qualified majority on a proposal from the Commission, may extend the validity of this paragraph until the end of the 1989/90 wine year. 12. Before the end of the 1989/90 wine year, the Commission shall submit to the Council a report outlining, in particular, the effect of the structural measures applicable in the wine sector and, where appropriate, proposals to repeal or replace the provisions of this Article by other measures designed to maintain balance on the wine market. Article 40 1. Buying in by the intervention agency of products obtained by distillation as referred to in Article 9 shall rank as intervention designed to stabilize the agricultural markets within the meaning of Article 1 (2) of Regulation (EEC) No 729/70. 2. Products taken over by the intervention agencies in accordance with paragraph 1 may be disposed of, where appropriate after processing, only in the form of: -neutral alcohol, -alcohol which has been totally denatured or which has undergone special denaturing, in accordance with Community provisions or, in the absence of such provisions, with national provisions relating to denaturing, -denatured alcohol known as 'alcool mauvais goÃ »t dÃ ©naturÃ ©'. -alcohol other than the types referred to above, provided it is intended for export. 3. Products taken over by the intervention agency or products derived from their processing shall be disposed of either by public auction or by a tendering procedure. They shall be disposed of in a manner which ensures that: -the alcohol can be sold on the market in the normal way for the various uses, -any disturbance of the markets in alcohol and spirituous beverages is avoided, -equality of access to the merchandise and equality of treatment of prospective purchasers is guaranteed. 4. The Council, acting by a qualified majority on a proposal from the Commission, shall adopt general rules for the application of this Article. The rules shall include, in particular: -provisions relating to the operations which the intervention agencies must or may carry out on products taken over before they are put back on the market, -provisions relating to the disposal of the products held by the intervention agencies. 5. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 83. Article 41 1. In wine years during which the distillation referred to in Article 39 is decided on, there shall be distillation from the time the measure referred to in Article 39 (1) is put into effect. If during such a wine year the situation on the market in table wine so requires any other appropriate measure may be decided on. 2. In wine years during which the distillation referred to in Article 39 is not decided upon, and if the situation on the market in table wine so requires, distillation and any other appropriate measure may be decided on. 3. Entitlement to distillation as referred to in para- graphs 1 and 2 above may be restricted to producers who, during the same wine year, have delivered wine for distillation as referred to in Article 38. 4. During any wine year, the quantity of table wine covered by the measures referred to in paragraph 1 or paragraph 2 may not exceed 6,2 million hectolitres. 5. If the measures referred to in paragraph 1 or para- graph 2 have been applied to the total quantity of table wine referred to in paragraph 4 and if the situation on the market in table wine so requires, the Council acting by a qualified majority on a proposal from the Commission, may decide to increase the quantity of table wine which may be covered by the distillation introduced for the wine year under paragraph 1 or paragraph 2. 6. The percentage of the guide price for each type of table wine used to determine the price paid for the wine delivered for distillation in the context of the application of paragraphs 1, 2 and 5 shall be that referred to in the first subparagraph of Article 29. 7. If the situation on the market in table wine so requires, the measures referred to in this Article may be restricted: -to certain table wines determined by reference to type, -to one or more wine-growing zones or parts of wine-growing zones. 8. The intervention agency shall pay aid for the product to be distilled, provided that the product obtained by distillation has an alcoholic strength of at least 52 % vol. 9. The Council acting by a qualified majority on a proposal from the Commission, shall adopted rules concerning the distillation referred to in this Article, in particular: -the conditions under which distillation is to be carried out, -the criteria for fixing the amount of the aid, so as to enable the products obtained to be disposed of. 10. The decisions referred to in paragraphs 1 and 2 and the detailed rules for the applicaion of this Article shall be adopted in accordance with the procedure laid down in Article 83. The amount of the aid referred to in para- graph 8 shall be fixed in accordance with the same procedure. Article 42 1. Where the market support measures referred to in this Regulation are inadequate and where the representative price of a type of table wine remains lower than the activating price for three consecutive weeks, additional measures applicable to holders of long-term storage contracts for the type of table wine in question shall be taken. 2. The additional measures referred to in paragraph 1 shall become applicable at the normal date of expiry of the storage contracts concerned and in respect of wines which, when taken out of storage, comply with conditions to be laid down. These measures may consist in particular of: -storage of the wines in question during a period to be determined in accordance with the conditions laid down for long-term storage, -distillation of the wines. Such measures may be combined. 3. As regards the measure referred to in the second indent of the second subparagraph of paragraph 2 and in respect of each holder of a long-term storage contract, the quantity of table wine covered by such a contract which may be distilled shall be limited to a percentage to be determined, which may not exceed 18 % of the total quantity of the table wine produced by that same holder for the marketing year in which the long-term contract was concluded. The price of the wine for distillation shall be equal to the following percentages of the guide prices obtaining when these long-term storage contracts were concluded: -90 % for all white table wines, -91,5 % for all red table wines. 4. The intervention agency shall pay aid for the product to be distilled, provided that the product obtained by distillation has an alcoholic strength of least 52 % vol. 5. The Council, acting by a qualified majority on a proposal from the Commission, shall adopt general rules concerning the distillation referred to in paragraph 2 and in particular: -the conditions under which distillation is to be carried out, -the criteria for determining the amount of aid which will enable the products obtained to be disposed of. 6. The decision to introduce the measures referred to in paragraph 1 and detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 83. Article 43 With effect from the 1988/89 wine year, the quantity of table wine produced in wine-growing zone A and in the German part of wine-growing zone B which, for a given year, is eligible for distillation under this Regulation shall be restricted to one million hectolitres. In years where, because of weather conditions or the market situation, this restriction is liable to cause serious disturbance of the market, the Council, acting by a qualified majority on a proposal from the Commission, shall make the appropriate adjustments. Article 44 For the wines obtained by producers who have brought about an increase in the alcoholic strength by adding sucrose or must having benefited from the aid referred to in Article 45, the buying-in price fixed for each distillation with the exception of those referred to in Articles 35 and 36, shall be reduced in a manner which corresponds to the economic advantage thus obtained. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 83. Article 45 1. An aid scheme is hereby instituted in respect of: -concentrated grape musts, -rectified concentrated grape musts, produced in the Community, where they are used in order to increase the alcoholic strengths referred to in Article 18 of this Regulation and in Article 8 (2) of Regulation (EEC) No 338/79. 2. The grant of aid referred to in paragraph 1 may be restricted to products as referred to in paragraph 1 from wine-growing zones C III if the patterns in musts and coupage wines cannot otherwise be maintained. Where it is decided to restrict the grant of aid as provided for in the first subparagraph, this shall also apply to rectified concentrated grape musts produced outside the wine-growing zones referred to in that subparagraph in facilities which started production thereof before 30 June 1982. 3. The amount of the aid shall be fixed in ECU per % vol potential alcoholic strength and per hectolitre of concentrated grape must or rectified concentrated grape must, taking into account the difference between the cost of enrichment by means of those products and by means of sucrose. 4. The procedure laid down in Article 83 shall be followed: -to fix the amount of aid each year before 31 August, -to determine the conditions for granting the aid and any other rules for the application of this Article. Article 46 1. An aid scheme is hereby instituted for the use of -grape musts and concentrated grape musts produced within the Community for the purpose of manufacturing grape juice, -grape musts and concentrated grape musts produced in zones C III for the purpose of manufacturing in the United Kingdom and in Ireland products falling within heading 22.07 of the Common Customs Tariff in respect of which, pursuant to the first subparagraph of Article 72 (1), the use of a composite name including the word 'wine' may be allowed by those Member States, -concentrated grape musts produced within the Community as the main element in a set of products marketed in the United Kingdom and Ireland with clear instructions for the consumer to obtain from it a beverage in imitation of wine (home-made wine). However, where the restriction on the granting of aid referred to in the second indent of the first subparagraph gives rise to distortion of competition, the Council, acting by a qualified majority on a proposal from the Commission, shall decide to extend the granting of the aid to grape musts and concentrated grape musts produced in other regions of the Community. 2. The aid scheme provided for in paragraph 1 may also be applied to the use of grapes of Community origin. 3. The amounts of aid must be fixed so that the supply costs for grape musts and concentrated grape musts, originating in the Community and intended for the manufacture of the products referred to in paragraph 1, achieve a level comparable to the free-at-frontier offer price plus the customs duties actually to be charged for grape musts and concentrated grape musts produced in third countries. The aid shall not cause obvious distortion of competition on the fruit-juice market or show variations which are not justified by the markets in the products referred to in paragraph 1. 4. During the wine-years 1985/86 to 1989/90 a part, to be determined, of the aid referred to in the first indent of paragraph 1 shall be set aside for the organization of campaigns to promote the consumption of grape juice. The amount of the aid may, for the purposes of organizing such campaigns, be fixed at a higher level than that resulting from the application of paragraph 3. 5. The amount of the aid shall be fixed annually by 31 August for the following wine year in accordance with the procedure laid down in Article 83. Detailed rules for the application of this Article and, in particular, the measures necessary to ensure control of the use of the products referred to in paragraph 1, shall be adopted in accordance with the same procedure. Article 47 1. Producers subject to the obligations referred to in Article 35 and, where appropriate, Articles 36 and 39 shall be entitled to benefit from intervention measures under this Title provided they have complied with the above obligations for a reference period to be determined. 2. Table wines with an actual alcoholic strength equal to or less than 9,5 % vol shall be excluded from all non-compulsory intervention measures provided for in this Title. This provision shall not, however, apply to table wines of types R III, A II and A III, or to those delivered for distillation as referred to in Article 38. 3. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 83. Article 48 1. Measures to encourage the use of methods other than distillation for disposing of surpluses of products as referred to in Article 1 (2) shall be applied until the end of the 1988/89 wine year. The measures referred to in the first subparagraph shall mean action to promote research into and development of new uses for the products referred to in Article 1 (2). 2. As regards the financing of the common agricultural policy, the measures referred to in paragraph 1 shall be regarded as intervention intended to stabilize the agricultural markets. 3. Notwithstanding Article 3 (1) of Regulation (EEC) No 729/70, financing of the measures referred to in paragraph 1 may be limited to part of the expenditure involved and may not exceed an overall amount of 0,5 million ECU per annum. 4. Before the end of the 1988/89 wine year, the Council, acting in accordance with the procedure laid down in Article 43 (2) of the Treaty, shall, if necessary, adopt appropriate measures on the basis of the results of the action referred to in paragraph 1. 5. The measures referred to in paragraph 1 and detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 83. Article 49 1. Measures to promote expansion of the markets for table wine may be adopted. The measures referred to in the first subparagraph shall concern: -the expansion of markets within the Community, -the expansion of markets outside the Community. 2. The Commission shall forward to the Council before the start of the marketing year the programme of measures as referred to in paragraph 1 which it intends to adopt for the marketing year in question. 3. As regards the financing of the common agricultural policy, the measures referred to in paragraph 1 shall be regarded as intervention intended to stabilize the agricultural markets. Notwithstanding Article 3 (1) of Regulation (EEC) No 729/70, the financing of these measures may be limited to part of the expenditure concerned. 4. The measures referred to in paragraph 1 and detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 83. Article 50 Where prices appreciably in excess of the guide price fixed for a type of wine are recorded on the Community wine market and the situation is likely to continue, thereby disturbing that market, the necessary measures may be taken. The Council, acting by a qualified majority on a proposal from the Commission, shall adopt general rules for the application of this Article. Article 51 1. To the extent necessary to support the market in table wines, intervention measures may be taken in respect of the products listed in Article 1 (2) (b) other than table wine. 2. Such measures shall be taken by the Council acting by a qualified majority on a proposal from the Commission. 3. Detailed rules for the application of this Article shall be adopted, as necessary, in accordance with the procedure laid down in Article 83. TITLE IV Trade with third countries Article 52 1. Imports into the Community of any of the products specified in Article 1 (2) (a) and (b) shall be conditional on the production of an import licence. Exports of any of the products specified in Article 1 (2) may be made conditional on the production of an export licence. 2. Member States shall issue a licence to any applicant upon request, irrespective of the place of his establishment in the Community. Licences shall be valid throughout the Community. The issue of such licences shall be conditional on the provision of a security guaranteeing the undertaking to import or export during the period of validity of the licence. Such security shall be forfeited in whole or in part if the transaction is not effected, or is only partially effected, within that period. 3. The list of products for which export licences are required shall be adopted in accordance with the procedure laid down in Article 83. The period of validity of licences and other detailed rules for the application of this Article shall be adopted in accordance with the same procedure. Article 53 1. A reference price shall be fixed before the start of each marketing year for the following products in bulk form: -red wine, -white wine, falling within subheading 22.05 C of the Common Customs Tariff. These reference prices, expresses in ECU per % vol/hl or in ECU per hl, shall be fixed on the basis of the guide prices for the types of red and white table wine most representative of Community production, plus the costs incurred in bringing Community wines to the same marketing stage as imported wines. Reference prices shall also be fixed in respect of: -grape juice (including grape must) falling within subheading 20.07 B I of the Common Customs Tariff, -concentrated grape juice (including grape must) falling within subheadings 20.07 A I and B I of the Common Customs Tariff, -grape must with fermentation arrested by the addition of alcohol within the meaning of Additional Note 4 (a) to Chapter 22 of the Common Customs Tariff, -wine fortified for distillation within the meaning of Additional Note 4 (b) to Chapter 22 of the Common Customs Tariff, -liqueur wine within the meaning of Additional Note 4 (c) to Chapter 22 of the Common Customs Tariff. Where wines are presented in containers of: -two litres or less, -more than two litres but not more than 20 litres, the reference price shall be increased by a fixed amount corresponding to the normal packaging costs. The reference price may be varied for those non-European geographical areas of the Community whose distance from the regions of production leads to an increase in the cost of bringing Community wines to the same marketing stage as imported wines. Special reference prices may be fixed in respect of the products referred to in the first and third subparagraphs if they have special characteristics or are intended for special uses. Reference prices shall be valid for the whole of the marketing year. 2. In respect of each product for which a reference price is fixed, a free-at-frontier offer price for all imports shall be determined on the basis of all available information. If exports from one or more third countries are effected at abnormally low prices, lower than the prices charged by other third countries, a second free-at-frontier offer price shall be determined for exports from those countries. 3. Where the free-at-frontier offer price for a product for which a reference price is fixed plus the customs duties actually charged is lower than the reference price for that product, imports of that product shall be subject to a countervailing charge equal to the difference between the reference price and the free-at-frontier offer price plus the customs duties actually charged. However, the countervailing charge shall nor be levied on imports from third countries which are prepared and in a position to guarantee that the price for imports of products originating in and coming from their territory will not be lower than the reference price less the customs duties actually charged and that any deflection of trade will be avoided. A decision may be taken not to levy all or part of the countervailing charge on imports of certain quality wines produced in third countries. 4. Where it is impossible to determine a free-at-frontier offer price for a product for which a reference price has been fixed, a derived countervailing charge shall be fixed. The derived countervailing charge shall be determined by multiplying the countervailing charge valid for a product closely related economically to the product concerned by a coefficient determined by reference to the ratio existing on the Community market between the average prices of the products concerned. 5. The Council, acting by a qualified majority on a proposal from the Commission, shall adopt general rules for the application of this Article. 6. Reference prices, countervailing charges and detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 83. Article 54 1. For the purposes of this Regulation, free-at-frontier reference price shall mean the reference price referred to in Article 53 less customs duties actually levied. 2. Member States shall inform the Commission of individual cases of failure to observe the free-at-frontier reference price in respect of imports of wine originating in the third countries referred to either in the second subparagraph of Article 53 (3) or in the following paragraph of this Article. 3. Any import of wines falling within heading No 22.05 of the Common Customs Tariff and originating in third countries granted preferential tariff concessions provided the free-at-frontier reference price is observed shall not benefit from the preferential duty in the event of failure to observe that price. 4. Without prejudice to any other methods that may be used to ensure observance of the reference price, granting of the tariff concessions referred to in paragraph 3 shall be subject to presentation of a document issued by the competent authorities of the exporting country certifying that the free-at-frontier reference price has been observed. 5. If the cases referred to in paragraph 2 are significant as regards imports of wines originating in third countries as referred to in paragraph 3 and without prejudice to any measures that may be adopted on the basis of Article 53 it shall be decided, in accordance with the procedure laid down in Article 83, that any future imports originating in those countries that have failed to observe the free-at-frontier reference price shall not benefit from the preferential duty. 6. Any measures adopted on the basis of Article 53 and the measure referred to in paragraph 5 shall be the subject of a monthly review in accordance with the procedure laid down in Article 83. 7. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 83. These rules shall in particular specify the factors that are to be taken into consideration in establishing the free-at-frontier offer price for each import. 8. The Commission shall fix the free-at-frontier reference price according to the origin of the imported products. Article 55 1. In addition to the customs duties and countervailing charge referred to in Article 53 (3), a levy on added sugar content shall be charged on imports of the products referred to in Article 1 (2) (a) falling within subheadings 20.07 A I b) 1, B I b) 1 aa) 11 and B I b) 1 bb) 11 of the Common Customs Tariff, such levy to be established as specified in the following paragraphs. 2. The levy, per 100 kilograms net weight of imported product, shall be equal to the difference between: (a)the average of the threshold prices for one kilogram of white sugar fixed for each of the three months of the quarter for which the said diffrence is to be determined; and (b)the average of the cif prices for one kilogram of white sugar adopted for fixing the levies applicable to white sugar, calculated over a period comprising the first 15 days of the month preceding the quarter for which the difference is to be determined and the two months immediately preceding that month, that difference being multiplied by the figure shown in column 3 of Annex VII for the product in question. If the amount specified in (b) is higher than that specified in (a), no levy shall be charged. 3. The difference referred to in paragraph 2 shall be determined by the Commission for each quarter of the calendar year. 4. If the threshold price referred to in paragraph 2 (a) is altered during any quarter, the Council, acting by a qualified majority on a proposal from the Commission, shall decide whether the difference should be adjusted and, if so, shall prescribe the measures to be taken to that end. 5. If, on the 15th das of the month preceding the quarter for which the difference referred to in paragraph 2 is to be determined, a factor necessary for the calculation of that difference is not known, the Commission shall calculate the difference using in place of the missing factor the figure taken into consideration in calculating the difference applicable during the current quarter. A corrected difference shall be determined by the Commission and shall be applicable from the 16th day at the latest following the day on which missing factor becomes known. If, however, the factor in question does not become known until after the beginning of the last month of the quarter in question, the difference shall not be corrected. 6. If the added sugar content per 100 kilograms net weight of imported product, as determined in accordance with paragraph 8, is less by two kilograms or more than that content as expressed by the figure for the product in question shown in column 3 of Annex VII and if the importer so requests, the levy shall be calculated per 100 kilograms net weight of imported product by multiply- ing the difference referred to in paragraph 2 by a figure representing the added sugar content as defined in paragraph 8. 7. If the added sugar content per 100 kilograms net weight of imported product, as determined in accordance with paragraph 8, is higher by three kilograms or more than that content as expressed by the figure shown in column 3 of Annex VII, the levy shall be calculated in accordance with paragraph 6. 8. The figure to be regarded as representing the added sugar content shall be that obtained by refractometry as described in the Annex to Regulation (EEC) No 543/86(13), multiplied by the factor 0,95 in the case of the grape juices listed in Annex VII, to this Regulation minus the figure shown in column 4 of that Annex for the product in question. 9. Detailed rules for the application of paragraphs 1 to 8 shall be adopted, as necessary, in accordance with the procedure laid down in Article 83. 10. The Council, acting by a qualified majority on a proposal from the Commission, may amend Annex VII. Article 56 1. To the extent necessary to enable the products listed in Article 1 (2) to be exported in economically significant quantities on the basis of the prices for those products on the world market, the difference between those prices and prices in the Community may be covered by an export refund. The Council may limit the application of the provisions of this paragraph in accordance with the procedure laid down in paragraph 3. 2. The refund shall be the same for the whole Community. It may be varied according to destination. The refund shall be granted on application by the party concerned. 3. The Council, acting by a qualified majority on a proposal from the Commission, shall adopt general rules for the granting of export refunds and criteria for fixing the amount of such refunds. 4. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 83. Refunds shall be fixed at regular intervals in accordance with the same procedure. 5. Where necessary the Commission may, at the request of a Member State or on its own initiative, alter the refunds in the intervening period. Article 57 1. A refund shall be granted in respect of exports to third countries of sugars falling within heading 17.01 and of glucose and glucose syrup falling within subheading 17.02 B II, whether or not in the form of products falling within subheading 17.02 B I, incorporated in the products falling within subheadings 20.07 A I b) 1, B I b) 1 aa) 11 and B I b) 1 bb) 11 of the Common Customs Tariff. The refund shall be granted on application by the party concerned. 2. The refund to be granted per 100 kilograms net weight of exported product shall be equal: -in the case of raw sugar and white sugar, to the refund, fixed per kilogram of sucrose in accordance with Article 19 of Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector(14), with the provisions adopted in implementation thereof for the products specified in Article 1 (1) (d) of that Regulation, multiplied by a figure expressing the quantity of sucrose used per 100 kilograms net weight of finished product, -in the case of glucose and glucose syrup, to the respective refunds fixed for those products in accordance with Article 16 of Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals(15), and with the provisions adopted in implementation thereof, multiplied by a figure expressing the quantity of glucose or glucose syrup used per 100 kilograms net weight of finished product. The figures expressing the quantities of sucrose, glucose or glucose syrup shall be determined on the basis of the declaration provided for in Article 11 (3) of Council Regulation (EEC) No 426/86(16). 3. The Council, acting by a qualified majority on a proposal from the Commission, shall adopt general rules for granting refunds. 4. Detailed rules for the application of this Article shall as necessary be adopted in accordance with the procedure laid down in Article 83. Article 58 1. The levy referred to in Article 55 (1) and the refund referred to in Article 57 shall be those applicable on the day of importation or exportation. 2. To qualify for the refund referred to in Article 57, the products specified in that Article must be accompanied by a declaration from the party concerned indicating the amounts of sucrose, glucose and glucose syrup incorporated therein. 3. Where the provisions of Article 55 (6) or (7) apply, the products referred to in paragraph 1 of that Article must be accompanied by a declaration from the importer indicating the added sugar content determined by the method described in Article 55 (8). Where this condition is not fulfilled, Article 55 (6) shall not apply. 4. The accuracy of the declarations referred to in the preceding paragraphs shall be subject to verification by the competent authorities of the Member State concerned. 5. Detailed rules for the application of this Article shall be adopted, as necessary, in accordance with the procedure laid down in Article 83. Article 59 To the extent necessary for the proper working of the common organization of the market in wine, the Council, acting by a qualified majority on a proposal from the Commission, may prohibit, in whole or in part, the use of inward processing arrangements in respect of some or all of the products listed in Article 1 (2). Article 60 1. The general rules for the interpretation of the Common Customs Tariff and the special rules for its application shall apply to the tariff classification of products covered by this Regulation; the tariff nomenclature resulting from the application of this Regulation shall be incorporated in the Common Customs Tariff. 2. Save as otherwise provided in this Regulation or by the Council, acting by a qualified majority on a proposal from the Commission, the following shall be prohibited: (a)the levying of any charge having effect equivalent to a customs duty, subject to the provisions adopted pursuant to the second subparagraph of Article 1 (2) of the Protocol on the Grand Duchy of Luxembourg; (b)the application of any quantitative restriction or measure having equivalent effect. The restriction of import or export licences to a specified category of those entitled to receive them shall be one of the measures considered as having effect equivalent to a quantitative restriction. Article 61 1. Imports of products listed in Article 1 (2) to which alcohol has been added, with the exception of products corresponding to those originating in the Community in respect of which such addition is allowed pursuant to Article 25 (1) and (2), shall be prohibited. 2. Detailed rules for the application of this Article, and in particular the conditions under which products are considered as corresponding, shall be adopted in accordance with the procedure laid down in Article 83. Article 62 1. If by reason of imports or exports the Community market in one or more of the products listed in Article 1 (2) experiences or is threatened with serious disturbances liable to endanger the objectives set out in Article 39 of the Treaty, appropriate measures may be applied in trade with third countries until such disturbance or threat of disturbance has ceased. In assessing whether the situation justifies the application of such measures, account shall be taken in particular: (a)of the quantities for which import licences have been issued or requested and of the information provided by the forward estimate; (b)of the extent of any intervention measures. The Council, acting by a qualified majority on a proposal from the Commission, shall adopt detailed rules for the application of this paragraph and define the cases in which and the limits within which Member States may take protective measures. 2. If the situation mentioned in paragraph 1 arises, the Commission shall, at the request of a Member State or on its own initiative, decide on the necessary measures and notify the Member States thereof; the measures shall be immediately applicable. If the Commission receives a request from a Member State, it shall take a decision thereon within 24 hours following receipt thereof. 3. The measures decided on by the Commission may be referred to the Council by any Member State within three working days of the day on which notification was received. The Council shall meet without delay. Acting by a qualified majority, it may amend or repeal the measures in question. Article 63 1. For the purposes of marketing within the Community, imported wines intended for direct human consumption and bearing a geographical ascription may, where reciprocal arrangements can be established, be controlled and protected as provided for in Article 16 of Regulation (EEC) No 338/79 in respect of quality wines psr. 2. Paragraph 1 shall be implemented by agreements with the relevant third countries to be negotiated and concluded in accordance with the procedure laid down in Article 113 of the Treaty. 3. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 83. TITLE V Rules governing free circulation and release to the market Article 64 1. Goods as referred to in Article 1 (2), manufactured or obtained from products which are not referred to in Articles 9 (2) and 10 (1) of the Treaty, shall not be permitted to enter into free circulation within the Community. 2. The details required for the implementation of the provisions of Annexes I, II and VI, in particular the wine-growing areas referred to in point 13 of Annex I, shall be adopted in accordance with the procedure laid down in Article 83. Article 65 1. Without prejudice to any more restrictive provisions that Member States may apply to wines produced within their territory, the total sulphur dioxide content of wines, other than sparkling wines and liqueur wines, may, on their release to the market for direct human consumption, not exceed: (a)160 milligrams per litre for red wines; (b)210 milligrams per litre for white and rosÃ © wines. 2. Notwithstanding paragarph 1 (a) and (b), the maximum sulphur disoxide content shall be raised, as regards wines with a residual sugar content, expressed as invert sugar, of not less than five grams per litre, to: (a)210 milligrams per litre for red wines and 260 milligrams per litre for white and rosÃ © wines; (b)300 milligrams per litre for: -wines entitled to the description 'Spaetlese' in accordance with Community provisions, -quality white wines psr entitled to the registered designations of origin Bordeaux supÃ ©rieur, Graves de Vayres, CÃ ´tes de Bordeaux, St Macaire, PremiÃ ¨res CÃ ´tes de Bordeaux, Ste-Foy Bordeaux, CÃ ´tes de Bergerac (whether or not followed by the description 'CÃ ´tes de Sauvagnac'). Haut Montravel, CÃ ´tes de Montravel and Rosette, -quality white wines psr entitled to the designations of origin Allela, La Mancha, Navarra, PenedÃ ©s, Rioja, Rueda, Tarragona and Valencia; (c)350 milligrams per litre for wines entitled to the description 'Auslese' in accordance with Community provisions and white wines described as 'superior wine of designated origin' in accordance with Romanian legislation and entitled to bear one of the following namens: Murfatlar, Cotnari, Tirnave, Pietroasele, Valea Calugareasca; (d)400 milligrams per litre for wines entitled to the descriptions 'Beerenauslese', 'Ausbruch', 'Ausbruch- wein', and 'Trockenbeerenauslese' in accordance with Community provisions and quality white wines psr entitled to the registered designations of origin Sauternes, Barsac, Cadillac, CÃ ©rons, Loupiac, Sainte-Croix-du-Mont, Monbazillac, Bonnezeaux, Quarts de Chaume, Coteaux du Layon, Coteaux de l'Aubance, Graves SupÃ ©rieures and JuranÃ §on. 3. The list of wines given in paragraph 2 (b), (c) and (d) may be amended by the Council acting by a qualified majority on a proposal from the Commission. 4. Where climatic conditions have made this necessary it may be decided that the Member States concerned may, in certain wine-growing zones of the Community, authorize, for wines produced within their territory, the maximum total sulphur dioxide levels of less than 300 milligrams per litre referred to in this Article to be increased by a maximum of 40 milligrams per litre. 5. The Commission shall submit to the Council before 1 April 1990, in the light of the experience acquired, a report on the maximum sulphur dioxide levels in wine, accompanied, where appropriate, by proposals on which the Council shall act by a qualified majority before 1 September 1990. 6. Detailed rules for the application of this Article, the decision referred to in paragraph 4, and transitional measures concerning wines produced before 1 September 1986 shall be adopted in accordance with the procedure laid down in Article 83. Article 66 1. The volatile acid content may not exceed: -18 milliequivalents per litre for grape must in fermentation, -18 milliequivalents per litre for white and rosÃ © wines and, until 31 December 1989 at the latest, for the products of a 'coupage' of white wine with red wine on Spanish territory, -20 milliequivalents per litre for red wines. 2. The levels referred to in paragraph 1 shall apply: -to products from grapes harvested within the Community, at the production stage and at all stages of marketing. -to grape must in fermentation and wines originating in third countries, at all stages following their entry into the geographical territory of the Community. 3. Provision may be made for exceptions to paragraph 1 as regard: (a)certain quality wines psr and certain table wines designated pursuant to Article 72 (2) where they: -have matured over a period of at least two years, or -have been produced according to particular methods; (b)wines with a total alcoholic strength by volume of at least 13 % vol. 4. Detailed rules for the application of this Article, and in particular the exceptions referred to in paragraph 3, shall be adopted in accordance with the procedure laid down in Article 83. Article 67 1. Of the products falling within Common Customs Tariff heading No 22.05 only liqueur wines, sparkling wines, aerated sparkling wines, semi-sparkling wines, serated semi-sparkling wines, quality wines psr and, where appropriate nothwithstanding Article 73 (1), the wines mentioned in Article 70 (1) and (2) and table wines may be offered or delivered for direct human consumption within the Community. 2. Except for bottled wine in respect of which there is evidence that bottling was performed prior to 1 September 1971, wine other than quality wine psr obtained from the wine varieties referred to in Article 69 but not corresponding to the definitions contained in items 12 to 18 of Annex 1 may be used only for consumption in the families of individual wine-growers, for the production of wine vinegar or for distillation. However, in years when climatic conditions have been unfavourable, it may be decided that products from wine-growing zones A and B which do not possess the minimum natural alcoholic strength by volume laid down for the wine-growing zone in question may be used in the Community for the production of sparkling wine and aerated sparkling wine, provided that such wines have an actual alcoholic strength by volume of not less than 8,5 % vol, or for the production of aerated semi-sparkling wine. In that event, they shall be enriched subject to the limits referred to in Article 18 (2). 3. Without prejudice to any more restrictive provisions which Member States apply with respect to this preparation in their territory of products not falling within heading No 22.05 of the Common Customs Tariff, fresh grape must with fermentation arrested by the addition of alcohol may be used only in the preparation of such products. Grape juice and concentrated grape juice originating in the Community may not be made into wine or added to wine. These products shall be subject to control with respect to their use. They may not undergo alcoholic fermentation in the territory of the Community. 4. The provisions of paragraph 3 shall not apply to products intended for the production, in the United Kingdom and Ireland, of products falling within heading No 22.07 of the Common Customs Tariff for which, pursuant to the first subparagraph of Article 72 (1), Member States may allow the use of a composite name including the word 'wine'. 5. Wine suitable for yielding table wine which does not reach the minimum actual alcoholic strength by volume for table wines may not be put into circulation except for the production of sparkling wine, vinegar making, distillation and other industrial uses. The enrichment of such wine and coupage thereof with a table wine in order to bring its actual alcoholic strength by volume up to the level laid down for a table wine may take place only on the premises of the wine-maker or on his behalf. 6. With the exception of alcohol, potable spirits and piquette, neither wine nor any other beverage intended for direct human consumption may be made from wine lees or grape marc originating in the Community. Piquette, in so far as its production is authorized by the Member State concerned, may be used only for distillation or for consumption in the families of individual wine-growers. Wine fortified for distillation may only be used for distillation. 7. Grape must in fermentation, extracted from raisined grapes, also called 'vino dulce natural', may be put on the market only for the manufacture of liqueur wines and only in the wine-growing regions where this usage is traditional on 1 January 1985. 8. The derogation provided for in the first subparagraph of paragraph 2, the decision referred to in the second subparagraph of that paragraph, and detailed rules for the application of this Article, shall be adopted in accordance with the procedure laid down in Article 83. Article 68 Imported wine which may be used for making sparkling wine must come from wine varieties and wine-growing regions giving it characteristics which differentiate it from Community wine. A list of the vine varieties and regions referred to in the first subparagraph shall be drawn up in accordance with the procedure laid down in Article 83. Article 69 1. Except where otherwise decided by the Council acting by a qualified majority on a proposal from the Commission, only grapes belonging to varieties listed in the classification established in accordance with Article 13 as recommended or authorized wine grape varieties, or products derived therefrom, may be used in the Community for the manufacture of: -grape must with fermentation arrested by the addition of alcohol, -concentrated grape must, -rectified concentrated grape must, -wine suitable for yielding table wine, -table wine, -quality wines psr, -liqueur wine, -grape must in fermentation, extracted from raisined grapes. 2. However, grapes from vineyards planted with varieties classified as temporarily authorized shall also be regarded as suitable for yielding the products listed in paragraph 1: (a)where such grapes belong to: -varieties obtained from interspecific crossings (direct producer hybrids), until 31 December 1979 and, in Spain, until 31 December 1990, -other varieties, until 31 December 1983, provided that such varieties have beeen classified as temporarily authorized before 31 December 1976 and, in Spain, until 31 December 1992; (b)where the variety in question has been classified as temporarily authorized after 31 December 1976, for a period of 25 years from the date on which the variety was so classified. Article 70 1. The products referred to in Article 1 (2) (a) and (b) may be imported only if the following conditions are fulfilled: (a)in respect of all the abovementioned products: -if they correspond to the provisions governing production, marketing and, where appropriate, delivery for direct human consumption in the third countries in which they originate, and evidence of compliance with this condition is furnished in the form of a certificate issued by a competent body, included on a list to be determined, in the third country in which the product originates, -where they are intended for direct human consumption, if they are accompanied by an analysis report drawn up by a body or department designated by the third country in which the product originates; (b)in respect of wines intended for direct human consumption other than liqueur wines and sparkling wines: -if they have an actual alcoholic strength by volume of not less than 9 % vol and a total alcoholic strength by volume not exceeding 15 % vol, -if they have a total acidity content expressed as tartaric acid of not less than 4,5 grams or 60 milliequivalents per litre. 2. The Council, acting by a qualified majority on a proposal from the Commission, shall adopt general rules for the application of paragraph 1. Provision may be made under the same procedure for: (a)allowing certain wines originating in third countries as referred to in paragraph 1 (b) bearing a geographical ascription to be delivered for direct human consumption if their actual alcoholic strength by volume amounts to at least 8,5 % vol or their total alcoholic strength by volume exceeds 15 % vol without any enrichment; (b)dispensing with the certificate and the analysis report provided for in paragraph 1 (a) in the case of certain products as referred to in paragraph 1 which are transported in limited quantities and put up in small containers; (c)waiving wholly or in part the requirement for the particulars contained in the certificate or the analysis report provided for in (1) (a) above in the case of certain wines accompanied by a certificate of designation of origin or by a certificate of origin. 3. Except where otherwise decided by the Council acting by a qualified majority on a proposal from the Commission, fresh grapes, grape must, grape must in fermentation, concentrated grape must, rectified concentrated grape must, grape must with fermentation arrested by the addition of alcohol, grape juice and concentrated grape juice originating in third countries may not be turned into wine or added to wine in the territory of the Community. However, such operations shall be permitted in free zones, provided the wine so obtained is intended for consignment to a third country. The Council, acting by qualified majority on a proposal from the Commission, shall adopt provisions for the application of the second subparagraph, and in particular provisions concerning the description of the wine concerned and for avoiding any confusion with a Community wine. 4. Without prejudice to the second subparagraph of paragraph 3, the products referred to in the first subparagraph thereof may not undergo alcoholic fermentation within the territory of the Community. This provision shall not apply to products intended for the production in the United Kingdom and Ireland of products falling within heading No 22.07 of the Common Customs Tariff for which, pursuant to the first subparagraph of Article 72 (1), Member States may allow the use of a composite name including the word 'wine'. 5. Without prejudice to any more restrictive provisions which Member States may apply with respect to the preparation in their territory of products not falling withing heading No 22.05 of the Common Customs Tariff, imported fresh grape must with fermentation arrested by the addition of alcohol may be used only in the preparation of such products. 6. Neither wine nor any other beverage intended for direct human consumption may be made from imported wine lees, grape marc, piquette or wine fortified for distillation; however, portable spirits may be made from imported wine fortified for distillation. 7. The products mentioned in the first subparagraph of paragraph 3 shall be subject to control with respect to their use. The addition of an indicator to imported grape must, imported grape must in fermentation, imported concentrated grape must, imported rectified concentrated grape must, imported must with fermentation arrested by the addition of alcohol and imported grape juice, whether or not concentrated, may be made compulsory. 8. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 83. Article 71 1. The products listed in Article 1 may be put into circulation within the Community only with an officially checked accompanying document. 2. Natural or legal persons or groups of persons who hold products listed in Article 1 in the exercise of their trade, in particular producers, bottlers and processors, as well as merchants to be determined, shall be obliged to keep goods inwards and outwards registers in respect of those products. 3. Detailed rules for the application of this Article, and in particular the nature and form of the document referred to in paragraph 1, and the derogations from this Article, shall be adopted in accordance with the procedure laid down in Article 83. Article 72 1. The Council, acting by qualified majority on a proposal from the Commission, shall adopt, as necessary, rules relating to the description and presentation of the products listed in Article 1. The description 'table wine' shall be limited to wine defined in point 3 of Annex I. Until the rules referred to in the first subparagraph enter into force, the rules applicable shall be those adopted by the Member States. 2. Member States may make the use of a geographical ascription for designating a table wine conditional, in particular, on the wine having been produced wholly from certain clearly specified vine varieties and coming exclusively from the territory, precisely demarcated, whose name it bears. 3. Without prejudice to any additional rules which may be adopted regarding the description of products, the use of a geographical ascription to designate table wines resulting from the coupage of wines from grapes harvested in different wine-growing areas shall, however, be permitted if at least 85 % of the table wine resulting from the coupage originates in the wine-growing area whose name it bears. However, the use, to describe white table wines, of a geographical ascription relating to a wine-growing area situated within wine-growing zone A or wine-growing zone B shall be permitted only if the products comprising the blend are from the wine-growing zone in question or if the wine in question is a blend of table wines from wine-growing zone A and table wines from wine-growing zone B. 4. Each Member State shall be responsible for ensuring that table wines designated in accordance with the provisions of paragraph 2 are controlled and protected. 5. Detailed rules for the application of this Article shall be adopted in accordancewith the procedure laid down in Article 83. Article 73 1. Except where otherwise decided by the Council acting by a qualified majority on a proposal from the Commission, products falling within headings Nos 22.04 and 22.05 of the Common Customs Tariff, whether imported or not, which have undergone oenological practices not allowed by Community rules or, where such rules do not exist, by national rules, may not be offered or disposed of for direct human consumption. The same shall apply to: -products as referred to in Article 1 (2) (a), (b) and (c) which are are not of sound and fair merchantable quality, -products as referred to in Article 1 (2) which do not comply with the definitions appearing in Annex I or those adopted in implementation of this Regulation. 2. The conditions governing holding and circulation, the use of products as referred to in paragraph 1, the establishment of criteria for the purpose of avoiding hardship in individual cases and detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 83. The conditions under which Member States may authorize the holding, circulation and use of products not complying with the provisions of this Regulation other than those referred to in the first subparagraph of paragraph 1, or with provisions adopted pursuant to this Regulation, shall be adopted in accordance with the same procedure. TITLE VI General provisions Article 74 1. The following shall be adopted in accordance with the procedure laid down in Article 83: (a)the methods of analyses for determining the composition of the products listed in Article 1 and the rules whereby it may be established whether these products have undergone processes contrary to authorized oenological practices; (b)if required, maximum figures for substances whose presence indicates that certain oenological practices have been used, and comparative analysis tables. 2. However, where no provision is made for Community methods of analysis or for the rules referred to in paragraph 1, the methods of analysis to be used shall be: (a)those laid down in Annex A to the International Convention for the Unification of Methods for the Analysis and Appraisal of Wines of 13 October 1954; (b)or, where that Annex does not provide for such methods, the methods ordinarily used in the Member State concerned. Article 75 The necessary provisions for avoiding disturbances on the market in wine following a change in price levels during the transition from one wine year to another may be adopted in accordance with the procedure laid down in Article 83. Article 76 Save as otherwise provided in this Regulation, Articles 92, 93 and 94 of the Treaty shall apply to the production of and trade in the products listed in Article 1. Article 77 Transitional measures to enable the placing on the market of table wines obtained before 1 September 1976 which conform to the definition in point 13 of Annex 1 as it applies before that date and do not conform to that definition as it applies after that date may be adopted in accordance with the procedure laid down in Article 83. The transitional measures necessary to facilitate the changeover to the arrangements provided for in Articles 17, 26 and 66 and in Annex IV in particular regarding products as referred to in Article 1, whether imported or not, which are from the 1977 harvest or from previous harvests, shall be adopted in accordance with the same procedure. Article 78 The Council, acting by a qualified majority on a proposal from the Commission, may decide on measures as required to remedy an exceptional situation resulting from natural disasters. Article 79 1. Member States shall take all necessary measures to ensure compliance with Community provisions in the wine sector. They shall designate one or more authorities which shall be responsible for verifying compliance with those provisions. They shall inform the Commission of the names and addresses of: -the authorities referred to in the first subparagraph, -the laboratories authorized to carry out official analyses, in the wine sector. The Commission shall forward that information to the other Member States. Where the provisions of Council Regulation (EEC) No 283/72(17) do not apply, Member States shall put the authorities they designate in a position to enter into direct contact with the appropriate authorities of the other Member States or of third countries which have concluded an agreement or arrangement with the Community in respect of such collaboration, in order that, through an exchange of information, any infringement of the provisions referred to in the first subparagraph may be more easily prevented and detected. 2. The Council, acting by a qualified majority on a proposal from the Commission, shall adopt measures to ensure uniform application of Community provisions in the wine sector, particularly as regards control and relations between the authorities referred to in the fourth subparagraph of paragraph 1. 3. Detailed rules for the application of the second subparagraph of paragraph 1 and of paragraph 2 shall be adopted in accordance with the procedure laid down in Article 83. Article 80 In order to create the necessary conditions for the full implementation of the measures laid down in this Regulation, the Council, acting by a qualified majority on a proposal from the Commission, shall, before 1 October 1985, adopt general rules establishing a Community vineyard register. These rules shall in particular deal with the objectives, the conditions and the time limits for the creation of the register and the details for financing it. Article 81 Member States and the Commission shall communicate to each other the information necessary for implementing this Regulation. Detailed rules for the communication and distribution of such information shall be adopted in accordance with the procedure laid down in Article 83. Article 82 1. A Management Committee for Wine (hereinafter called 'the Committee') is hereby set up consisting of representatives of Member States and chaired by a representative of the Commission. 2. Within the Committee the votes of Member States shall be weighted in accordance with Article 148 (2) of the Treaty. The Chairman shall not vote. Article 83 1. Where the procedure laid down in this Article is to be followed, the Chairman shall refer the matter to the Committee, either on his own initiative or at the request of the representative of a Member State. 2. The representative of the Commission shall submit to the Committee a draft of the measures to be adopted. The Committee shall deliver its opinion on the draft within a time limit which the Chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority provided for in Article 148 (2) of the Treaty. 3. The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the Committee, they shall forthwith be communicated by the Commission to the Council. In that event the Commission may defer application of the measures which it has adopted for not more than one month from the date of such communication. The Council, acting by a qualified majority, may take a different decision within one month. Article 84 The Committee may examine any other question raised by the Chairman, either on his own initiative or at the request of the representative of a Member State. Article 85 This Regulation shall be so applied that appropriate account is taken, at the same time, of the objectives set out in Articles 39 and 110 of the Treaty. Article 86 1. Regulations (EEC) No 337/79 and No 340/79 are hereby repealed. 2. References to the Regulations repealed by paragraph 1 shall be construed as references to this Regulation. References to the Articles of the repealed Regulations shall be read in accordance with the correlation table in Annex VIII. Article 87 This Regulation shall enter into force on 1 April 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 1987. For the CouncilThe PresidentL. TINDEMANS (1)OJ No C 283 10. 11. 1986, p. 99. (2)OJ No L 54, 5. 3. 1979, p. 1. (3)OJ No L 55, 25. 2. 1987, p. 1. (4)OJ No L 54, 5. 3. 1979, p. 60. (5)OJ No L 94, 28. 4. 1970, p. 13. (6)OJ No L 362, 31. 12. 1985, p. 17. (7)OJ No L 54, 5. 3. 1979, p. 48. (8)OJ No L 57, 29. 2. 1980, p. 16. (9)OJ No L 88, 28. 3. 1985, p. 8. (10)OJ No L 57, 29. 2. 1980, p. 27. (11)OJ No L 96, 23. 4. 1972, p. 1. (12)OJ No L 54, 5. 3. 1979, p. 124. (13)OJ No L 55, 1. 3. 1986, p. 41. (14)OJ No L 177, 1. 7. 1981, p. 4. (15)OJ No L 209, 1. 11. 1975, p. 1. (16)OJ No L 49, 27. 2. 1986, p. 1. (17)OJ No L 36, 10. 2. 1972, p. 1. ANNEX I DEFINTIONS REFERRED TO IN ARTICLE 1 (4) (a) 1.Fresh grapes: the fruit of the vine used in making wine, ripe or even slightly raisined, which may be crushed or pressed by normal wine-cellar means and which may spontaneously produce alcoholic fermentation. 2.Grape must: the liquid product obtained naturally or by physical processes from fresh grapes. An actual alcoholic strength of the grape must of not more than 1 % vol is permissible. 3.Grape must in fermentation: the product obtained from the fermentation of grape must and with an actual alcoholic strength by volume of more than 1 % vol but less than three-fifths of its total alcoholic strength by volume: however, certain quality wines psr having an actual alcoholic strength by volume of less than three-fifths of their total alcoholic strength by volume but not less than 5,5 % vol is not considered as grape must in fermentation. 4.Grape must in fermentation, extracted from raisined grapes, also called 'vino dulce natural': the product obtained from the partial fermentation of grape must obtained from raisined grapes, the total sugar content of which before fermentation is at least 172 grams per litre and the natural alcoholic strength by volume of which may not be less than 8 % vol. 5.Fresh grape must with fermentation arrested by the addition of alcohol: a product which: -is produced in the Community, -has an actual alcoholic strength by volume of not less than 12 % vol but less than 15 % vol, and -is obtained by the addition to unfermented grape must having a natural alcoholic strength by volume of not less than 8,5 % vol and derived exclusively from vine varieties referred to in Article 69: -of neutral alcohol of vinous origin, including alcohol abtained from the distillation of dried grapes, having an actual alcoholic strength by volume of not less than 95 % vol, or -of an unrectified product derived from the distillation of wine and having an actual alcoholic strength by volume of not less than 52 % vol and not more than 80 % vol. 6.Concentrated grape must: uncaramelized grape must which is: -obtained by partial dehydration of grape must carried out by any authorized method other than by direct heat in such a way that the figure indicated by a refractometer (used in accordance with the method prescribed in Annex III to Regulation (EEC) No 543/86) at a temperature of 20 °C is not less than 50,9 %, -derived exclusively from vine varieties referred to in Article 69, -produced within the Community, and -obtained from grape must having at least the minimum natural alcoholic strength by volume laid down for the wine-growing zone in which the grapes were harvested. An actual alcoholic strength of the concentrated grape must of not more than 1 % vol is permissible. 7.(a)Definitions applicable until 31 August 1987 Rectified concentrated grape must: the liquid uncaramelized product which: -is obtained by partial dehydration of grape must carried out by any authorized method other than by direct heat in such a way that the figure indicated by a refractometer (used in accordance with the method prescribed in the Annex to Regulation (EEC) No 543/86) at a temperature of 20 °C is not less than 70,5 %; Member States may, however, allow a different figure for products used within their territory, provided it is not lower than 51,9 %, -has undergone authorized treatment for deacidification and elimination of constituents other than sugar, so that its acidity, expressed as tartaric acid, is not greater than 1 gram per kilogram of total sugars and its ash content is not greater than 1,2 grams per kilogram of total sugars, -has a: -total phenol content of between 100 and 400 milligrams per kilogram of total sugars, -simple phenol content of not less than 50 % of total phenols, -sucrose content of less than 20 grams per kilogram of total sugars, -is derived exclusively from the vine varieties referred to in Article 69, -is produced within the Community, -is obtained from grape must having at least the minimum natural alcoholic strength by volume laid down for the wine-growing zone in which the grapes were harvested. An actual alcoholic strength of the rectified concentrated grape must of not more than 1 % vol is permissible. (b)Definitions applicable from 1 September 1987 Rectified concentrated grape must the liquid uncaramelized product which: -is obtained by partial dehydration of grape must carried out by any authorized method other than direct heat in such a way that the figure indicated by a refractometer (used in accordance with the method prescribed in the Annex to Regulation (EEC) No 543/86 at a temperature of 20 °C is not less than 70,5 %; Member States may, however, allow a different figure for products used within their territory, provided it is not lower than 51,9 %, -has undergone authorized treatment for deacidification and elimination of constituents other than sugar, -has the following characteristics: -a pH of not more than 5, -an optical density at 425 nm for a thickness of 1 cm of not more than 0,100, -a sucrose content undetectable by a method of analysis to be defined, -an ethanol content of not more than 0,5 grams per kilogram of total sugars, -a total nitrogen content of not more than 100 milligrams per kilogram of total sugars, -a Folin-Ciocalteau index of not more than 4,00, -a titratable acidity of not more than 10 milliequivalents per kilogram of total sugars, -a sulphur dioxide content of not more than 25 milligrams per kilogram of total sugars, -a sulphate content of not more than 2 milliequivalents per kilogram of total sugars, -a chloride content of not more than 1 milliequivalent per kilogram of total sugars, -a phosphate content of not more than 1 milliequivalent per kilogram of total sugars, -a total cation content of not more than 8 milliequivalents per kilogram of total sugars, -a conductivity at 25 °Brix and 20 °C of not more than 50 mS/cm, -a hydroxymethylfurfural content of not more than 25 milligrams per kilogram of total sugars, -is derived exclusively from the vine varieties referred to in Article 69, -is produced within the Community, -is obtained from grape must having at least the minimum natural alcoholic strength by volume laid down for the wine-growing zone in which the grapes were harvested. An actual alcoholic strength of the rectified concentrated grape must of not more than 1 % vol is permissible. 8.Grape juice: the unfermented but fermentable liquid product obtained by appropriate treatment rendering it fit for consumption as it is, it may be obtained: (a)from fresh grapes or from grape must, or (b)by reconstitution: -from concentrated grape must, including concentrated grape must defined in accordance with Article 1 (4) (a) or -from concentrated grape juice. An actual alcoholic strength of the grape juice of not more than 1 % vol is permissible. 9.Concentrated grape juice: uncaramelized grape juice obtained by partial dehydration of grape juice carried out by any authorized method other than by direct heat in such a way that the figure indicated by a refractometer (used in accordance with the method prescribed in the Annex to Regulation (EEC) No 543/86) at a temperature of 20 ° C is not less than 50,9 %. An actual alcoholic strength of the concentrated grape juice of not more than 1 % vol is permissible. 10.Wine: the product obtained exclusively from the total or partial alcoholic fermentation of fresh grapes, whether or not crushed, or of grape must. 11.New wine still in fermentation: wine in which alcoholic fermentation is not yet complete and which is not yet separated from its lees. 12.Wine suitable for yielding table wine: wine which: -is derived exclusively from vine varieties referred to in Article 69, -is produced in the Community, and -has at least the minimum natural alcoholic strength by volume laid down for the wine-growing zone in which it was produced. 13.Table wine: wine other than quality wine par which: -is derived exclusively from vine varieties referred to in Article 69, -is produced in the Community, -has, whether or not following application of the processes specified in Article 19, an actual alcoholic strength by volume of not less than 8,5 % vol provided the wine derives exclusively from grapes harvested in wine-growing zones A and B and of not less than 9 % vol in other wine-growing zones, and a total alcoholic strength by volume of not more than 15 % vol, -has a total acidity content, expressed as tartaric acid, of not less than 4,5 grams per litre or 60 milliequivalents per litre. However, in the case of wines from certain wine-growing areas to be determined which have been produced without any enrichment and do not contain more than five grams of residual sugar, the upper limit for the total alcoholic strength by volume may be raised to 17 % vol. 'Retsina' table wine is table wine which has been subjected to the oenological practice referred to in point 1 (n) of Annex VI. 14.Liqueur wine: the product which: is produced in the Community, has a total alcoholic strength by volume of not less than 17,5 % vol and an actual alcoholic strength by volume of not less than 15 % wol and not more than 22 % vol, and is obtained from grape must or wine, these products being derived from specific vine varieties, selected from those referred to in Article 69, and having a natural alcoholic strength by volume of not less than 12 % vol: by freezing, or by the addition, during or after fermentation: ii(i)of neutral alcohol of vinous origin including alcohol obtained from the distillation of dried grapes, with an actual alcoholic strength by volume of not less than 95 % vol, or i(ii)of an unrectified product derived from the distillation of wine and having an actual alcoholic strength by volume of not less than 52 % vol and not more than 80 % vol, or (iii)of concentrated grape must or, in the case of certain quality liqueur wines produced in specified regions and appearing on a list to be adopted of wines for which such practice is traditional, of grape must concentrated by direct heat which, apart from this operation, corresponds to the definition of concentrated grape must, or (iv)of a mixture of these products. However, certain quality liqueur wines produced in specified regions and appearing on a list to be adopted may be obtained from fresh unfermented grape must which does not need to have a minimum natural alcoholic strength by volume of 12 % vol. Furthermore, certain quality liqueur wines produced in specified regions and appearing on a list to be determined, obtained in accordance with the previous subparagraph, may have a total alcoholic strength by volume of not less than 15 % vol, if so provided for by national legislation obtaining on 1 January 1985. The following products shall also form part of liqueur wines: (a)Quality liqueur wines produced in specified regions, also called 'vino generoso', obtained 'sous voile': -having a total alcoholic strength by volume of not less than 15 % vol and an actual alcoholic strength by volume of not more than 22 % vol and a sugar content of less than 5 grams per litre, -obtained from white grape must extracted from vine varieties chosen from amongst those referred to in Article 69, the natural alcoholic strength of which is not less than 10,5 % vol, -manufactured with the addition of wine alcohol having an actual alcoholic strength by volume of not less than 95 % vol; (b)Quality liqueur wines produced in specified regions, also called 'vino generoso de licor': -having a total alcoholic strength by volume of not less than 17,5 % vol and an actual alcoholic strength by volume of not less than 15 % and not more than 22 % vol, -obtained from 'vino generoso' with the addition of grape must in fermentation, extracted from raisined grapes, also called 'vino dulce natural', or from concentrated grape must; (c)Red quality liqueur wines produced in specified regions: -having a total alcoholic strength by volume of not less than 17,5 % vol and an actual alcoholic strength by volume of not less than 15 % and not more than 22 % vol, -obtained from grape must from vine varieties chosen from amongst those referred to in Article 69, the natural alcoholic strength of which is not less than 11 % vol, -manufactured with the addition, during or after fermentation, of: i(i)either neutral alcohol of vinous origin, with an actual alcoholic strength by volume of not less than 95 % vol, (ii)or of an unrectified product derived from the distillation of wine and having an alcoholic strength by volume of not less than 70 %. 15.Sparkling wine: save for the derogation provided for in the first subparagraph of Article 67 (2), the product which is obtained by first or second alcoholic fermentation: -of fresh grapes, -of grape must, -of wine, suitable for yielding table wine, -of table wine, -of quality wine psr, -or, under the conditions referred to in Article 68, of imported wine, which, when the container is opened, releases carbon dioxide derived exclusively from fermentation and which has an excess pressure, due to carbon dioxide in solution, of not less than 3 bar when kept at a temperature of 20 °C in closed containers. 16.Aerated sparkling wine: the product which: -is obtained, subject to the provisions of Article 67 (2), from table wine, -is produced in the Community, -releases, when the container is opened, carbon dioxide derived wholly or partially from an addition of that gas, und -has an excess pressure, due to carbon dioxide in solution, of not less than 3 bar when kept at a temperature of 20 °C in closed containers. 17.Semi-sparkling wine: the product which: -is obtained from table wine, quality wine psr, provided that such wine or products have a total alcoholic strength of not less than 9 % vol, -has an actual alcoholic strength by volume of not less than 7 % vol, -has an excess pressure, due to endogenous carbon dioxide in solution, of not less than 1 bar and not more than 2,5 bar when kept at a temperature of 20 °C in closed containers, -is put up in containers of 60 litres or less. 18.Aerated semi-sparkling wine: the product which: -is obtained from table wine, quality wine psr or from products suitable for yielding table wine or quality wine psr, -has an actual alcoholic strength of not less than 7 % vol and a total alcoholic strength of not less than 9 % vol, -has an excess pressure of not less than 1 bar and not more than 2,5 bar when kept at a temperature of 20 °C in closed containers due to carbon dioxide in solution which has been wholly or partially added, -is put up in containers of a capacity not exceeding 60 litres. 19.Wine vinegar: vinegar which -is obtained exclusively by acetous fermentation of wine, and -has a total acidity of not less than 60 grams per litre expressed as acetic acid. 20.Wine lees: the residue accumulating in vessels containing wine after fermentation, during storage or after authorized treatment and the residue obtained from filtering or centrifuging this product. The following are also considered as wine lees: -the residue accumulating in vessels containing grape must during storage or after authorized treatment, -the residue obtained from filtering or centrifuging this product. 21.Grape marc: the residue from the pressing of fresh grapes, whether or not fermented. 22.Piquette: the product obtained: -by the fermentation of untreated grape marc macerated in water, or -by leaching fermented grape marc with water. 23.Wine fortified for distillation: the product which: -has an actual alcoholic strength by volume of not less than 18 % vol and not more than 24 % vol, -is obtained exclusively by the addition to wine containing no residual sugar of an unrectified product derived from the distillation of wine and having a maximum actual alcoholic strength by volume of 86 % vol, and -has a maximum volatile acidity of 1,50 grams per litre, expressed as acetic acid. ANNEX II ALCOHOLIC STRENGTHS 1.Actual alcoholic strength by volume means the number of volumes of pure alcohol contained at a temperature of 20 °C in 100 volumes of the product at that temperature. 2.Potential alcoholic strength by volume means the number of volumes of pure acohol at a temperature of 20 °C capable of being produced by total fermentation of the sugars contained in 100 volumes of the product at that temperature. 3.Total alcoholic strength by volume means the sum of the actual and potential alcoholic strengths. 4.Natural alcoholic strength by volume means the total alcoholic strength by volume of a product before any enrichment. 5.Actual alcoholic strength by mass means the number of kilograms of pure alcohol contained in 100 kilograms of the product. 6.Potential alcoholic strength by mass means the numer of kilograms of pure alcohol capable of being produced by total fermentation of the sugars contained in 100 kilograms of the product. 7.Total alcoholic strength by mass means the sum of the actual and potential alcoholic strengths by mass. ANNEX III TYPES OF TABLE WINE REFERRED TO IN ARTICLE 27 1.Types of red table wine are as follows: (a)red table wine, other than that referred to number (c), with an actual alcoholic strength by volume of not less than 10 % vol and not more than 12 % vol; it is known as 'type R I'; (b)red table wine, other than that referred to under (c), with an actual alcoholic strength by volume of not less than 12,5 % and not more than 15 % vol; it is known as 'type R II'; (c)red table wine from vine varieties of the 'Portugieser' type; it is known as 'type R III'. 2.The types of white table wine are as follows: (a)white table wine, other than that referred to under (b) and (c), with an actual alcoholic strength by volume of not less than 10 % and not more than 13 % vol; ist is known as 'Type A 1'; (b)white table wine from vine varieties of the Sylvaner or Mueller-Thurgau type; it is known as 'Type A II'; (c)white table wine from vine varieties of the Riesling type, it is known as 'Type A III'. ANNEX IV WINE-GROWING ZONES 1.Wine-growing zone A comprises: (a)in the Federal Republic of Germany, the areas under vines other than those included in wine-growing zone B; (b)in Belgium: the Belgian wine-growing area; (c)in Luxembourg: the Luxembourg wine-growing region; (d)in the Netherlands: the Netherlands wine-growing area; (e)in the United Kingdom: the United Kingdom wine-growing area. 3.Wine-growing zone B comprises: (a)in the Federal Republic of Germany, the areas under vines in the region of Baden; (b)in France, the areas under vines in the departments not mentioned in this Annex and in the following departments: -in Alsace: Bas-Rhin, Haut-Rhin, -in Lorraine: Meurthe-et-Moselle, Meuse, Moselle, Vosges, -in Champagne: Aisne, Aube, Marne, Haute-Marne, Seine-et-Marne, -in the Jura: Ain, Doubs, Jura, Haute-SaÃ ´ne, -in Savoie: Savoie, Haute-Savoie, -in the Val de Loire: Cher, Deux-SÃ ¨vres, Indre, Indre-et-Loire, Loir-et-Cher, Loire-Atlantique, Loiret, Maine-et-Loire, Sarthe, VendÃ ©e, Vienne, and the areas under vines in the arrondissement of Cosne-sur-Loire in the department of NiÃ ¨vre. 3.In France, wine-growing zone C I (a) comprises the area under vines: (a)in the following departments: Allier, Alpes-de-Haute-Provence, Hautes-Alpes, Alpes-Maritimes, AriÃ ¨ge, Aveyron, Cantal, Charente, Charente-Maritime, CorrÃ ¨ze, CÃ ´te-d'Or, Dordogne, Haute-Garonne, Gers, Gironde, IsÃ ¨re, Landes, Loire, Haute-Loire, Lot, Lot-et-Garonne, LozÃ ¨re, NiÃ ¨vre except for the arrondissements of Cosne-sur-Loire, Puy-de-DÃ ´me, PyrÃ ©nÃ ©es-Atlantiques, Hautes PyrÃ ©nÃ ©es, RhÃ ´ne, SaÃ ´ne-et-Loire, Tarn-et-Garonne, Haute-Vienne, Yonne; (b)in the arrondissements of Valence and Die in the department of DrÃ ´me (except for the cantons of Dieulefit, Loriol, Marsanne and MontÃ ©limar); (c)in the department of ArdÃ ¨che, the whole of the arrondissement of Touron and the cantons of Antraigues, Buzet, Coucouron, Montpezat-sous-Bauzon, Privas, Saint-Etienne de LugdarÃ ¨s, Saint-Pierreville, Valgorge and la Voulte-sur-RhÃ ´ne. 4.In Italy, wine-growing zone C 1 (b) comprises the areas under vines in the Valle d'Aosta region and in the provinces of Sondrio, Bolzano, Trente et Belluno. 5.Wine-growing zone C II comprises: (a)in France, the areas under vines: -in the following departements: Aude, Bouches-du-RhÃ ´ne, Gard, HÃ ©rault, PyrÃ ©nÃ ©es-Orientales (except for the cantons of Olette and Arles-sur-Tech), Vaucluse, -in the part of the department of Var bounded in the south by the northern limit of the communes of Evenos, Le Beausset, SolliÃ ¨s-Toucas, Cuers, Puget-Ville, CollobriÃ ¨res, La Garde-Freinet, Plan-de-la-Tour and Sainte-Maxime, -in the arrondissement of Nyons and the cantons of Dieulefit, Loirol, Marsanne and MontÃ ©limar in the department of DrÃ ´me, -in those parts of the department of ArdÃ ¨che not listed in point 3 (c): (b)in Italy, the areas under vines in the following regions: Abruzzi, Campania, Emilia-Romagna, Friuli-Venezia Giulia, Lazio, Liguria, Lombardy except for the province of Sondrio, Marche, Molise, Piedmont, Tuscany, Umbria Veneto except for the province of Belluno, including the islands belonging to those regions, such as Elba and the other islands of the Tuscan archipelago, the Ponziane islands, Capri and Ischia. 6.In Greece, wine growing zone C III (a) comprises the area under vines in the following nomoi: Florina, Imathia, Kilkis, Grevena, Larisa, Ioannina, Levkas, Akhaia, Messinia, Arkadia, Korinthia, Iraklio, Khania, Rethimni, Samos, Lasithi and the island of Thira (Santorini). 7.Wine-growing zone C III (b) comprises: (a)in France, the areas under vines: -in the departments of Corsica, -in that part of the department of Var situated between the sea and a line bounded by the communes (which are themselves included) of Evenos, Le Beausset, SolliÃ ¨s-Toucas, Cuers, Puget-Ville, CollobriÃ ¨res, La Garde-Freinet, Plan-de-la-Tour and Sainte Maxime, -in the cantons of Olette and Arles-sur-Tech in the departement of PyrÃ ©nÃ ©es Orientales: (b)in Italy, the areas under vines in the following regions; Calabria, Basilicata, Apulia, Sardinia and Sicily, including the islands belonging to those regions, such as Pantelleria and the Lipari, Egadi and Pelagian Islands; (c)in Greece, the areas under vines not listed in point 6. 8.The demarcation of the territories covered by the administrative units mentioned in this Annex is that resulting from the national provisions in force on 15 December 1981. ANNEX V CONCEPTS RELATING TO THE DEVELOPMENT OF WINE-GROWING POTENTIAL (a)grubbing means the complete elimination of all vine stocks on a plot planted with vines; (b)planting means the final planting of young vine plants or parts of young vine plants, whether grafted or ungrafted, with a view to producing grapes or to establishing a mother plantation; (c)replanting means the planting of vines carried out by virtue of a replanting right; (d)new planting means the planting of vines which does not correspond to the definition of replanting given in (c); (e)replanting right means the right, under the conditions laid down in this Regulation, to plant vines, during the eight years following the year in which regularly declared grubbing took place, on an area equivalent in terms of pure crop to that from which vines were grubbed. ANNEX VI LIST OF CERTAIN AUTHORIZED OENOLOGICAL PRACTICES AND PROCESSES 1.Oenological practices and processes which may be applied to fresh grapes, grape must, grape must in fermentation, concentrated grape must and new wine still in fermentation: (a)aeration; (b)heat treatment; (c)centrifuging and filtration, with or without an inert filtering agent, on condition that no undesirable residue is left in the products so treated; (d)use of carbon dioxide, argon or nitrogen, either alone or combined, solely in order to create an inert atmosphere and to handle the product shielded from the air; (e)use of yeasts for wine production; (f)use of one or more of the following practices to encourage the growth of yeasts; -addition of: -diammonium phosphate or ammonium sulphate up to 0,3 g/l, -ammonium sulphite or ammonium bisulphite up to 0,2 g/l. These products may also be used together up to a total of 0,3 g/l, without prejudice to the abovementioned limit of 0,2 g/l; -addition of thiamin hydrochloride up to 0,6 mg/l expressed as thiamin; (g)use of sulphur dioxide, potassium bisulphite or potassium metabisulphite which may also be called potassium disulphite or potassium pyrosulphite; (h)elimination of sulphur dioxide by physical processes; (i)treatment of white must and new white wine still in fermentation with charcoal for oenological use, up to a maximum of 100 g of dry product per hl; (j)clarification by means of one or more of the following substances for oenological use; -edible gelatine, -isinglass, -casein and potassium caseinate, -animal albumin, -bentonite, -silicon disoxide as a gel or colloidal solution, -kaolin, -tannin, -pectinolytic enzymes; (k)use of sorbic acid or potassium sorbate; (l)use of tartaric acid for acidification purposes under the conditions laid down in Articles 21 and 23; (m)use of one or more of the following substances for deacidification purposes under the conditions laid down in Articles 21 and 23: -neutral potassium tartrate, -potassium bicarbonate, -calcium carbonate, which may contain small quantities of the double calcium sat of L (+) tartaric and L (-) malic acids, -calcium tartrate or tartaric acid, under the conditions laid down in the first subparagraph of Article 17 (3); (n)the use of Aleppo pine resin under the conditions laid down in the second and third subparagraphs of Article 17 (3). 2.Oenological practices and processes which may be applied to grape must intended for the manufacture of rectified concentrated grape must: (a)aeration; (b)heat treatment; (c)centrifuging and filtration, with or without an inert filtering agent, on condition that no undesirable residue is left in the product so treated; (d)use of sulphur dioxide, potassium bisulphite or potassium metabisulphite which may also be called potassium 'disulphite or potassium pyrosulphite; (e)elimination of sulphur dioxide by physical processes; (f)treatment with charcoal for oenological use; (g)use of calcium carbornate, which may contain small quantities of the double calcium salt of L (+) tartaric and L (-) malic acids; (h)use of ion exchange resins under conditions to be laid down. 3.Processes and oenological practices which may be applied to grape must in fermentation intended for direct human consumption as such, wine suitable for producing table wine, table wine, sparkling wine and quality wines psr: (a)use in dry wines, and in quantities not exceeding 5 %, of fresh lees which are sound and undiluted and contain yeasts resulting from the recent vinification of dry wines; (b)aeration or bubbling using argon or nitrogen; (c)heat treatment; (d)centrifuging and filtration, with or without an inert filtering agent, on condition that no undesirable residue is left in the products so treated; (e)use of carbon dioxide, argon or nitrogen, either alone or combined, solely in order to create an inert atmosphere and to handle the product shielded from the air; (f)addition of carbon dioxide, provided that the carbon dioxide content of wine so treated does not exceed 2 g/l; (g)use, under the conditions laid down in Community rules, of sulphur dioxide, potassium bisulphite or potassium metabisulphite, which may also be called potassium disulphite or potassium pyrosulphite; (h)addition of sorbic acid or potassium sorbate provided that the final sorbic acid content of the treated product on its release to the market for direct human consumption does not exceed 200 mg/l; (i)addition of up to 150 mg/l of L-ascorbic acid; (j)addition of citric acid for wine stabilization purposes, provided that the final content in the treated wine does not exceed 1 g/l; (k)use for acidification purposes under the conditions laid down in Articles 21 and 23: -of tartaric acid, or -of malic acid under the conditions adopted pursuant to the second indent of Article 15 (6); (l)use of one or more of the following substances for deacidification purposes under the conditions laid down in Articles 21 and 23: -neutral potassium tartrate, -potassium bicarbonate, -calcium carbonate, which may contain small quantities of the double calcium salt of L (+) tartaric and L (-) malic acids, -calcium tartrate or tartaric acid, under the conditions laid down in the first subparagraph of Article 17 (3); (m)clarification by means of one or more of the following substances for eonological use: -edible gelatine, -isinglass, -casein and potassium caseinate, -animal albumin, -bentonite, -silicon dioxide as a gel or colloidal solution, -kaolin; (n)addition of tannin; (o)treatment of white wines with charcoal for oenological use, up to a maximum of 100 grams of dry product per hl; (p)treatment, under conditions to be laid down: -of white wines and rosÃ ©, wines, with potassium ferrocyanide, -of red wines, with potassium ferrocyanide or with calcium phytate, in accordance with Article 17 (2); (q)addition of up to 100 mg/l of metatartaric acid; (r)use of acacia; (s)use of DL tartaric acid, under conditions to be laid down, for precipitating excess calcium: (t)use, for the manufacture of sparkling wines obtained by fermentation in bottle and with the lees separated by disgorging: -of calcium alginate, or -of potassium alginate, or -of sodium alginate under the conditions laid down in the second subparagraph of Article 17 (2); (u)use of discs of pure paraffin impregnated with allyl isothiocyanate to create sterile atmosphere, solely in Member States it is traditional and so long as it is not forbidden by national law, provided that they are used only in containers holding more than 20 litres and that there is no trace of allyl isothiocyanate in the wine; (v)addition of potassium bitartrate to assist the precipitation of tartar; (w)treatment by up to 20 mg/l of copper sulphate under the conditions laid down in Article 17 (1) and provided that the copper content of the product so treated is not more than 1 mg/l. ANNEX VII STANDARD ADDED AND NATURAL SUGAR CONTENTS OF GRAPE JUICE CCT heading NoDescriptionStandard sugar contentAddedNatural123420.07 Fruit juices (including grape must) and vegetable juices, whether or not containing added sugar, but unfermented and not containing spirit: A.Of a density exceeding 1,33 g/cm ³ at 20 °C: I.Grape juice (including grape must): b)Of a value not exceeding 22 ECU per 100 kg net weight: 1.With an added sugar content exceeding 30 % by weight49 15 B.Of a density of 1,33 g/cm ³ or less at 20 °C: I.Grape, apple and pear juice; mixtures of apple and pear juice: b)Of a value not exceeding 18 ECU per 100 kg net weight: 1.Grape juice: aa)Concentrated: 11.With an added sugar content exceeding 30 % by weight49 15 bb)Other: 11.With an added sugar content exceeding 30 % by weight49 15 ANNEX VIII CORRELATION TABLE Regulation (EEC) No 337/79This RegulationArticle 1Article 1 Article 2Article 27 Article 3Article 28 Article 3aArticle 29 Article 4Article 30 Article 5Article 31 Article 6Article 47 Article 7Article 32 Article 9Article 33 Article 10Article 34 Article 11Article 38 Article 12aArticle 42 Article 12bArticle 49 Article 14Article 45 Article 14aArticle 46 Article 14bArticle 44 Article 15Article 41 Article 15aArticle 43 Article 16Article 52 Article 17Article 53 Article 18Article 54 Article 19Article 55 Article 20Article 56 Article 21Article 57 Article 22Article 58 Article 23Article 59 Article 24Article 60 Article 25Article 61 Article 26Article 62 Article 27Article 2 Article 28Article 3 Article 29Article 4 Article 29aArticle 5 Article 30 (1)Article 6 (1) Article 30 (2)Article 6 (2) Article 30 (3)Article 6 (4) Article 30a (1)Article 7 (1) Article 30a (2)Article 7 (2) Article 30a (3)Article 7 (3) Article 30a (3a)Article 7 (5) Article 30a (4)Article 7 (6) Article 30bArticle 8 Article 30cArticle 9 Article 30dArticle 10 Article 30eArticle 11 Article 30fArticle 12 Article 31 (1)Article 13 (1) Article 31 (2)Article 13 (2) Article 31 (3)Article 13 (3) Article 31 (4), first subparagraphArticle 13 (5) Article 31 (4), second subparagraphArticle 67 (7) Article 31aArticle 14 Article 32Article 18 Article 33Article 19 Article 33aArticle 20 Article 34Article 21 Article 35Article 22 Article 36 (1), first subparagraphArticle 23 (1), first subparagraph Article 36 (1), second subparagraphArticle 23 (1), second subparagraph Article 36 (1), third subparagraphArticle 23 (1), third subparagraph Article 36 (1), fourth subparagraphArticle 23 (1), fourth subparagraph Article 36 (1), fifth subparagraphArticle 23 (2), first subparagraph Article 36 (1), sixth subparagraphArticle 23 (2), second subparagraph Article 36 (2)Article 23 (3) Article 36 (3)Article 23 (4) Article 37Article 24 Article 38Article 16 (2) Article 39Article 35 Article 40Article 36 Article 40aArticle 37 Article 41Article 39 Article 41aArticle 40 Article 41cArticle 48 Article 42Article 25 Article 43 (1)Article 16 (3) Article 43 (2)Article 16 (4) Article 43 (3)Article 16 (5) Article 43 (3a)Article 16 (6) Article 43 (4)Article 16 (7) Article 43 (5)Article 16 (8) Article 43 (6)Article 16 (9) Article 44Article 65 Article 45Article 66 Article 46 (1), first subparagraphArticle 15 (1) Article 46 (1), second subparagraphArticle 16 (1) Article 46 (1), third subparagraphArticle 15 (3) Article 46 (2)Article 15 (2) Article 46 (3), second subparagraphArticle 17 (1), first subparagraph Article 46 (3), third subparagraphArticle 17 (1), second subparagraph Article 46 (3), fourth subparagraphArticle 17 (2) Article 46 (3), fifth subparagraphArticle 17 (3) Article 46 (3), sixth subparagraph Article 46 (4)Article 15 (4) Article 46 (5)Article 15 (5) Article 46 (6)Article 15 (6) Article 47Article 26 Article 48 (1)Article 54 (1), second subparagraph Article 48 (2)Article 67 (1) Article 48 (3) (a)Article 67 (2) Article 48 (3) (b)Article 13 (4) Article 48 (3) (c)Article 13 (4), second subparagraph Article 48 (4)Article 6 (3) Article 48 (4)Article 7 (4) Article 48 (5), first subparagraphArticle 67 (3), first subparagraph Article 48 (5), second subparagraphArticle 67 (3), first subparagraph Article 48 (5), third subparagraphArticle 67 (3), third subparagraph Article 48 (5), fourth subparagraphArticle 67 (4) Article 48 (5), fifth subparagraphArticle 67 (5) Article 48 (5), sixth subparagraph Article 48 (5), seventh subparagraphArticle 67 (6) Article 48 (5), eighth subparagraph Article 48 (6)Article 67 (8) Article 48aArticle 68 Article 49Article 69 Article 50 (1)Article 70 (1) Article 50 (2)Article 70 (2) Article 50 (3), first subparagraphArticle 70 (3), first subparagraph Article 50 (3), second subparagraphArticle 70 (3), second subparagraph Article 50 (3), third subparagraphArticle 70 (3), third subparagraph Article 50 (3), fourth subparagraphArticle 70 (4) Article 50 (3), fifth subparagraphArticle 70 (5) Article 50 (3), sixth subparagraphArticle 70 (6) Article 50 (4)Article 70 (7) Article 50 (5)Article 70 (8) Article 51Article 73 Article 52Article 63 Article 53Article 71 Article 54 (1), first subparagraphArticle 72 (1), first subparagraph Article 54 (1), second subparagraphArticle 72 (1), third subparagraph Article 54 (2)Article 72 (2) Article 54 (3)Article 72 (3) Article 54 (4)Article 72 (4) Article 54 (5)Article 72 (5) Article 55Article 64 (1) Article 56Article 50 Article 57Article 51 Article 59Article 76 Article 60Article 75 Article 61Article 77 Article 62Article 78 Article 63 (1)Article 64 (2) Article 63 (2)Article 74 (1) Article 63 (3)Article 74 (2) Article 64Article 79 Article 64aArticle 80 Article 65Article 81 Article 66Article 82 Article 67Article 83 Article 68Article 84 Article 69Article 85 Article 70Article 86 Article 71Article 87 Annex IAnnex II Annex II, point 1Annex I, point 1 Annex II, point 2Annex I, point 2 Annex II, point 3Annex I, point 3 Annex II, point 3aAnnex I, point 4 Annex II, point 4Annex I, point 5 Annex II, point 5Annex I, point 6 Annex II, point 5aAnnex I, point 7 (a) Annex II, point 5aAnnex I, point 7 (b) Annex II, point 6Annex I, point 8 Annex II, point 7Annex I, point 9 Annex II, point 8Annex I, point 10 Annex II, point 9Annex I, point 11 Annex II, point 10Annex I, point 12 Annex II, point 11Annex I, point 13 Annex II, point 12Annex I, point 14 Annex II, point 13Annex I, point 15 Annex II, point 14Annex I, point 16 Annex II, point 15Annex I, point 17 Annex II, point 16Annex I, point 18 Annex II, point 17Annex I, point 19 Annex II, point 18Annex I, point 20 Annex II, point 19Annex I, point 21 Annex II, point 20Annex I, point 22 Annex II, point 21Annex I, point 23 Annex IIIAnnex VI Annex III, point 1aAnnex VI, point 2 Annex III, point 2Annex VI, point 3 Annex III, point 2 v)Annex VI, point 3 u) Annex III, point 2 w)Annex VI, point 3 v) Annex III, point 2 x)Annex VI, point 3 w) Annex IVaAnnex V Annex IVa, point (a)Annex V, point (a) Annex IVa, point (b)Annex V, point (b) Annex IVa, point (c)Annex V, point (e) Annex IVa, point (d)Annex V, point (c) Annex IVa, point (e)Annex V, point (d) Annex VIAnnex VII Regulation (EEC) No 340/79This RegulationArticle 1Annex III, point 1 Article 2Annex III, point 2 Article 3Article 27 (5)